 



EXECUTION VERSION

 

DATED October 1, 2016

 

Integumen Limited

 

-And-

 

INTEGUMEN INC.

 

-And-

 

ENHANCE SKIN PRODUCTS INC.

 

-And-

 

DONALD NICHOLSON

 

-And-

 

DR SAMUEL S. ASCULAI

 

ASSET PURCHASE AGREEMENT

 

EVERSHEDS

One Earlsfort Centre

Earlsfort Terrace

Dublin 2

 



   

 



 

THIS AGREEMENT is made on          2016

 

BETWEEN:

 

1. ENHANCE SKIN PRODUCTS INC., a corporation incorporated in the State of
Nevada, with Company Registration Number NV20061008677, having its registered
office at 50 West Liberty Street, Suite 880, Reno, NV 89501, United States of
America (the “Seller”);     2. INTEGUMEN INC., a corporation incorporated in the
State of Delaware, with Company Registration Number 6108396, having its
registered office at Corporation Trust Centre, 1209 Orange Street, Wilmington,
New Castle County, Deleware 19801, United States of America (the “Purchaser”,
which is a wholly owned subsidiary of Integumen);     3. INTEGUMEN LIMITED a
limited liability company incorporated in England and Wales, with Company
Registration Number 10205396, having its registered address Sand Hutton Applied
Innovation Campus, Sand Hutton, York, North Yorkshire, YO41 1LZ, England (the
“Integumen”);     4. DONALD NICHOLSON of 25 Weststand Apartments, Highbury
Stadium Square, London N5 1FG, United Kingdom; and     5. DR SAMUEL S. ASCULAI,
of 53 McCaul Street, TH 13, Toronto, Ontario, M5T 2W9, Canada,       (together
the “Parties” and each individually a “Party”).

 

WHEREAS:

 

A. The Seller is the legal and beneficial owner of the Business Assets, as
defined below.     B. The Purchaser has agreed with the Seller to purchase the
Business Assets on the terms and conditions set out in this Agreement.     C. As
consideration for the Business Assets, the Purchaser will assume certain
liabilities of the Seller and Integumen, the Purchaser’s holding company, shall
issue shares in Integumen to the Seller.     D. Integumen is the holding company
of the Purchaser and has guaranteed obligations of Purchaser.

 



   

 



 

IT IS NOW HEREBY AGREED AS FOLLOWS:

 

1 DEFINITIONS AND INTERPRETATION     1.1 In this Agreement, unless the context
requires otherwise, the following words and expressions shall have the following
meanings:

 

  “AIM Regulations”  

means the regulations published by the London Stock Exchange, as amended from
time to time, in relation to the regulation of companies whose shares are traded
on the alternative investment market (“AIM Market”) of the London Stock
Exchange;

 

  “Announcement”  

means any public announcement, circular or other communication concerning the
transactions contemplated by this Agreement, or about, or containing information
about the terms, subject matter or existence of this Agreement or any matter
arising out of or ancillary to this Agreement including the parties’ performance
of their obligations under or in connection with this Agreement and any dispute
between the parties in respect of this Agreement or any such matters arising out
of or ancillary to it;

 

  “Anti-Bribery Laws”  

means any and all statutes, statutory instruments, bye-laws, orders, directives,
treaties, decrees and laws which relate to anti-bribery and/or anti-corruption;

 

  “Assumed Liabilities”  

means the cash elements of



 

    (i) the liabilities or obligations set out in Schedule 1 of the Seller’s
Disclosure Letter provided however, that such liabilities shall not exceed an
aggregate sum of £315,000; and             (ii) such other liabilities or
obligations as the Purchaser and Seller jointly determine, in writing, are
Assumed Liabilities;

 

  “Breach”   means:

 

  (i)

in relation to a Seller Warranty, any instance of any Seller Warranty being
untrue or misleading in any respect; or





        (ii) in relation to an Integumen Warranty, any instance of any Integumen
Warranty being untrue or misleading in any respect,

 



   

 



 

     

in either case subject to any such matter having been Disclosed and to any
applicable provisions and/or limitations set out in Schedule 10;

 

  “Business Assets”  

means all property, rights and assets of the Seller to be sold to the Purchaser
pursuant to this Agreement as described in Clause 2, including all those items
brief particulars of which are set out in Schedule 6;

 

  “Business Contracts”  

means all Contracts entered into by or on behalf of the Seller in connection
with, or relating to, the Business Assets in the ordinary and proper course of
the Business which are unperformed (wholly or partly) as at the Transfer Date,
as listed in Schedule 3 and including customer and supplier contracts, computer
contracts, leasing and hire agreements and licences of Intellectual Property
Rights and Know How but excluding employment contracts with Employees, contracts
relating to the ownership or occupation of the Property;

 

  “Business Day”  

means any day other than a Saturday, Sunday or public or bank holiday in England
and/or Wales when the banks are open for normal banking business in London;

 

  “Business Information”  

means all information (whether or not confidential and whether written, oral, in
electronic form or any other media, but excluding Business Know How) that is
used in or in any way relates to (i) all or any part of the Business and
Business Assets (ii) any products manufactured and/or sold or services rendered
by the Business (iii) the operations, management, administration or financial
affairs of the Business (including business plans and forecasts) and (iv) the
sale or marketing of any of the products manufactured and/or sold or services
rendered by the Business;

 

  “Business Intellectual Property”  

means all Intellectual Property Rights owned by the Seller and used in
connection with the Business as at the Transfer Date (including those listed in
Schedule 4);



 



   

 



 

  “Business Know How”  

means that Know How owned by the Seller and used in connection with the
Business;

 

  “Business Rights”  

means the benefits of all rights, entitlements and claims (whether actual,
prospective or contingent) to which the Seller is entitled in relation to any
Business Assets (including the benefit of any warranty, condition, guarantee,
indemnity or policy of insurance) as at the Transfer Date;

 

  “Business”  

means the business of the development and commercialisation of a range of
consumer and professional use skin care products carried on by the Seller under
its name, or any other trading or business name, as at the Transfer Date;

 

  “Claims”  

means any Warranty Claim or Tax Warranty Claim and “Claim” shall be construed
accordingly;

 

  “Code”  

means the Internal Revenue Code of 1986, as amended;

 

  “Companies Act”  

means the Companies Act 2006, as amended;

 

  “Completion”  

means completion of the sale and purchase in accordance with Clause 4;

 

  “Conditions to Completion”  

means the conditions set out in Part 1 of Schedule 2;

 

  “Confidential Information”  

means all Know How used in or relating to the Business and Business Assets and
all Business Information, in each case, which is not publicly known;

 

  “Consideration Shares”  

means the ordinary shares with a par value of £1.00 each in the capital of
Integumen, credited as fully paid, to be allotted and issued to the Seller at
Completion, in accordance with Clause 5;

 

  “Consideration”  

means an aggregate sum equal to £3,030,000 to be paid by the Purchaser and/or
Integumen to the Seller as consideration for the sale of the Business Assets, in
the manner set out in Clause 5.2;



 



   

 



 

  “Continuing Provisions”   means:

 

    (i) Clause 1;



            (ii) Clause 3.7;             (iii) Clause 3.8;             (iv)
Clause 3.9;             (v) Clause 10;             (vi) Clause 11;            
(vii) Clause 16;             (viii) Clause 18;             (ix) Clause 19.4;    
        (x) Clause 19.5;             (xi) Clause 19.8;             (xii) Clause
19.9;             (xiii) Clause 19.11;             (xiv) Clause 19.14;          
  (xv) Clause 19.15; and             (xvi) Clause 19.16;

 

  “Contract”  

means any agreement or commitment whether conditional or unconditional and
whether by deed, under hand, oral or otherwise;

 

  “Costs”  

means all costs (on a full indemnity basis) including legal and other
professional costs and costs of enforcement;

 

  “Covenantors”  

means Donald Nicholson and Dr Samuel S. Asculai and “Covenantor” means any one
of them;

 

  “CTA 2010”  

means Corporation Tax Act 2010;

 

  “Customer Advances”  

means all amounts paid to the Seller before the Transfer Date in respect of
goods or services to be supplied by the Business to a customer under a Business
Contract after the Transfer Date;



 



   

 



 

  “Disclosed”   means fully, fairly, specifically and accurately disclosed to
the Purchaser, Integumen or Seller, as the case may be, in either the Seller’s
Disclosure Letter, Seller’s Supplemental Disclosure Letter, Integumen’s
Disclosure Letter or Integumen’s Supplemental Disclosure Letter, as the case may
be, and in such a manner that, in the context of the disclosures contained in
the Seller’s Disclosure Letter, Seller’s Supplemental Disclosure Letter,
Integumen’s Disclosure Letter or Integumen’s Supplemental Disclosure Letter:

 

  (i)

the significance of the information disclosed and its relevance to a particular
Warranty ought reasonably be able to be appreciated by the warrantee, taking
into account the paragraphs or subject matters in relation to which the
information was disclosed; 

        (ii) there is not omitted from the information disclosed any information
which would have the effect of rendering the information so disclosed misleading
in any respect;         (iii) in the context of any document treated as
disclosed by the Seller’s Disclosure Letter, Seller’s Supplemental Disclosure
Letter, Integumen’s Disclosure Letter, Integumen’s Supplemental Disclosure
Letter, as the case may be, the matter disclosed is reasonably apparent from the
terms of the document; and         (iv) nothing disclosed by the warrantor to
the warrantee other than in the Seller’s Disclosure Letter or Integumen’s
Disclosure Letter, as the case may be, shall constitute disclosure for the
purposes of this Agreement;

 

  “Disclosure Documents”   means:

 

  (i) 

with respect to Seller’s Disclosure Letter or Seller’s Supplemental Disclosure
Letter, the bundles of disclosure documents collated by or on behalf of the
Seller and specifically referenced in Seller’s Disclosure Letter or Seller’s
Supplemental Disclosure Letter; or 

        (ii) with respect to Integumen’s Disclosure Letter or Integumen’s
Supplemental Disclosure Letter, the bundles of disclosure documents collated by
or on behalf of Integumen and specifically referenced in Integumen’s Disclosure
Letter or Integumen’s Supplemental Disclosure Letter;

 



   

 



 

  “EC Treaty”  

means the Treaty on the functioning of the European Union 2009;

 

  “EHS Law”  

means all applicable law (whether criminal, civil or administrative), common
law, judgment, court order, statute, statutory instrument, regulation,
directive, decision, by-law, treaty, government circular, code of practice and
guidance notes, or instruction or decision of any competent regulatory body in
force from time to time relating to EHS Matters;

 

  “EHS Matters”  

means all or any matters relating to the pollution or protection of the
Environment or harm to or the protection of human health and safety or the
health of animals and plants or energy efficiency or reduction or emissions
trading;

 

  “EHS Permits”  

means all or any permits, consents, licences, approvals, certificates,
permissions, registrations, notifications, qualifications, filings, exemptions
and other authorisations including any conditions thereof required by EHS Law
for the operation of the Business or the condition or use of the Property;



 

  “Encumbrance”   means any type of encumbrance or security interest of any
nature and shall include, without limitation, the following:

 

   (i)

any mortgage, charge (whether fixed or floating), lease, assignment,
hypothecation, pledge, lien, option, right of pre-emption, right of retention,
or right to acquire or right to restrict or any other form of security interest
or right or interest or encumbrance of whatsoever nature or any obligation
(including any conditional obligation) to create any of them;

        (ii) any option or right of pre-emption or first refusal or right to
acquire or other type of preferential right (including reservation of title);  
      (iii) any guarantee, indemnity or security in respect of the obligations
of any other person;         (iv) any rights pursuant to a hire purchase, lease
or instalment purchase agreement; and         (v) any adverse claim or right or
third party right;

 



   

 



 

  “Enhance Loan Note”  

means the loan note issued by the Seller to Integumen, on 7 July 2016, pursuant
to which Integumen made a loan to the value of $100,000 available to the Seller
on the terms set out in the loan note;

 

  “Environment”  

means the natural and man-made environment including all or any of the following
media: air (including air within natural or man-made structures above or below
ground), water (including territorial, coastal and inland waters, ground water
and water in drains and sewers), and land (including surface land, sub-surface
land, seabed and river bed under water), and any living organisms (including
man) or systems supported by those media;



 

  “EURIBOR”  

means: 

 

  (i)

the percentage rate per annum equal to the offered quotation which appears on
the page of the Reuters Screen which displays an average rate of the European
Banking Federation for the euro (currently pages 248-249) for three months at
11.00am (Brussels time) on the quotation date or, if such page or service ceases
to be available, such other page or other service for the purpose of displaying
an average rate of the European Banking Federation agreed by the parties; or 

        (ii) if no quotation for the relevant period is displayed and the
parties have not agreed an alternative service on which a quotation is
displayed, the arithmetic mean (rounded upwards to four decimal places) of the
rates at which each of the Panel Banks was offering to prime banks in the
European interbank market for term deposits in the euro of an equivalent amount
for such period at 11.00am (Brussels time) on the quotation date;

 



   

 



  



  “Excluded Assets”  

means the shares of Enhance Skin Products (Canada) Limited;

 

 

“Excluded Liabilities”

 

 

means any and all costs, liabilities or expenses, of whatever nature, of the
Seller or associated with the Business Assets, which are not Assumed Liabilities
or Interim Costs;

 

  “Goodwill”  

means the goodwill of the Business and the exclusive right of the Purchaser to
carry on the Business under the name “Enhance” and/or “Visible Youth” and to
represent itself as carrying on the Business in succession to the Seller;

 

  “Hazardous Substance”  

means any matter, whether alone or in combination with any other matter, capable
of causing harm to man or any other living organism or damaging to the
Environment or public health or welfare, including radioactive matter, ozone
depleting substances, asbestos containing materials and genetically modified
organisms;

 

  “Indemnities”  

means the indemnities given by the Seller pursuant to this Agreement and in
particular in Clause 10;

 

  “Indemnity Claim”  

means a claim for a breach of the Indemnity set out in Clause 10;

 

  “Insider”  

means any member of the Seller’s Group, any person who is or was at the relevant
time a director of the Seller, or any person who is or was at the relevant time
connected (as defined in Section 1122 CTA 2010) with the Seller, any member of
the Seller’s Group or any such director;

 

  “Integumen Accounts Date”  

means 30 June 2016;

 

  “Integumen Accounts”  

means the management accounts of Integumen in respect of the period commencing
on date of Integumen’s incorporation up to 30 June 2016; 

 



   

 



 



  “Integumen Agreed Claims”

means an Integumen Warranty Claim the liability for which has been agreed by the
Seller and Integumen or determined by a court of competent jurisdiction;

 

  “Integumen Warranties”

means the warranties given by Integumen on the date of this Agreement, pursuant
to Clause 6.9, and repeated on the Transfer Date, in accordance with Clause
6.10, and “Integumen Warranty” means any one of them;

 

  “Integumen Warranty Claim”

means a claim for a Breach of the Integumen Warranties;

 

  “Integumen’s Disclosure Letter”

means the letter having the same date as this Agreement from Integumen to the
Seller qualifying the Integumen Warranties;

 

  “Integumen’s Group”

means in respect of Integumen, its parent undertakings, its subsidiary
undertakings and the subsidiary undertakings of any of its parent undertakings
from time to time and “Integumen Group Company” will be construed accordingly;

 

 

“Integumen’s Supplemental Disclosure Letter”

 

means the letter as of the Transfer Date from Integumen to the Seller qualifying
the Integumen Warranties;

 

 

“Intellectual Property Rights”

 

means all patents, utility models, trade-marks, trade or business names, logos
or straplines, domain names, copyright, moral rights, supplementary protection
certificates, rights to prevent passing off or unfair competition, database
rights, rights in designs and all other intellectual property rights, in each
case whether registered or unregistered and including applications or rights to
apply for them and together with all extensions and renewals of them, and in
each and every case, all rights or forms of protection having equivalent or
similar effect anywhere in the world;

 

  “Interim Costs” means the costs and expenses set out in Schedule 2 of the
Seller’s Disclosure Letter, which for the avoidance of doubt shall not exceed a
maximum aggregate amount of $200,000 (or such other amount as the Purchaser and
the Seller may otherwise agree in writing), which are to be incurred in respect
of the Business during the Interim Period (for the avoidance of doubt no such
cost or expense shall be deemed to be considered an Interim Cost unless it is
set out in Schedule 2 to the Seller’s Disclosure Letter or otherwise agreed in
writing by the Purchaser and Seller and is incurred during the Interim Period);



 



   

 



 

  “Interim Period”  

means the period from (and including) the Signature Date up to (and including)
the Transfer Date or, if earlier, the termination of this Agreement in
accordance with its terms;

 

  “International Accounting Standards”  

means the International Financial Reporting Standards (IFRSs) as issued by the
International Accounting Standards Board, the International Accounting Standards
(IASs) adopted by the International Accounting Standards Board, the Standing
Interpretation Committee abstracts (SICs) and the International Financial
Reporting Interpretation Committee interpretations (IFRICs) as adopted or issued
by the International Financial Reporting Interpretation Committee, in each case,
as adopted by EU regulation;

 

  “Know How”  

means all technical information and know-how (whether or not confidential and
whether written, oral, in electronic form or in any other media) including that
comprised in or derived from formulae, designs, specifications, drawings,
manuals, instructions and catalogues that in any way relates to inventions,
discoveries, improvements, designs, processes, techniques, computer hardware and
Software;

 

  “Liabilities”  

means all Losses, liabilities, Costs, damages and expenses that Purchaser,
Integumen or Seller does or will incur or suffer, all claims or proceedings
made, brought or threatened against the Purchaser, Integumen or Seller by any
person (other than claims or proceedings made or brought by (i) the Purchaser or
(ii) Integumen against the Seller or (iii) the Seller against Integumen or the
Purchaser) and all Losses, liabilities, Costs, damages and expenses it does or
will incur or suffer as a result of defending or settling any such actual or
threatened claim or proceeding;

 

  “Listing”  

means the admission of the entire or part of the issued ordinary share capital
of Integumen to the Official List of the UK Listing Authority or the admission
to trading of the same to the ESM or AIM or any Relevant EEA Market or in or on
any exchange or market replacing any of the same or in or on any other generally
recognised stock exchange or securities exchange (including without limitation
the New York Stock Exchange or NASDAQ);



 



   

 



 

  “Long Stop Date”  

means a date which shall be no less than 20 days, and no more than 30 days,
after the mailing of a definitive information statement on Form 14C to Seller’s
shareholders;

 

  “Losses”  

means all losses including all direct, indirect and consequential losses;

 

  “Management Accounts”  

means the management accounts of the Seller in respect of the period from the
Accounting Date to 31 July 2016;

 

  “Material Contract”  

means any agreement, arrangement, understanding or commitment that a Seller or
Integumen, as the case may be, is a party to, or bound by, and which is of
material importance to the business, profits or assets of such party;

 

  “Post Completion Period”  

means the period from (and including) Completion up to (and including) the date
of dissolution of the Seller or, if earlier, the termination of this Agreement
in accordance with its terms;

 

  “Post Completion Period Costs”  

means the costs and expenses set out in Schedule 2 of the Seller’s Disclosure
Letter, which for the avoidance of doubt shall not exceed a maximum aggregate
amount of $215,000 (or such other amount as the Purchaser and the Seller may
otherwise agree in writing), which are to be incurred in respect of the on-going
Corporate costs and consultancy costs of Seller during the period from the
Transfer Date to Dissolution of Seller (for the avoidance of doubt no such cost
or expense shall be deemed to be considered a Post Completion Period Cost unless
it is specifically provided for in Schedule 2 to the Seller’s Disclosure Letter
or otherwise agreed in writing by the Purchaser and Seller and is incurred
during the Post Completion Period);

 

  “Property”  

means the property listed in Schedule 7;

  



   

 



 





  “Purchaser’s Solicitors”

means Eversheds Solicitors, One Earlsfort Centre, Earlsfort Terrace, Dublin 2;

 

 

“Records”

 

 

means all books and records (in whatever form stored) relating to the Business,
the Business Assets and the Employees (including personnel files) and any
records that the Seller is required by law to retain;

 

 

“Related Party”

 

 

means Mercuriali Limited, Biostrategies Consulting Group Inc., Grim AS, Donald
Nicholson, Samuel Asculai, Frode Botnevik and Drasko Puseljic;

 

  “Related Transactions”  

means the acquisition of Innovenn UK Limited, Lifesciencehub UK Limited and any
acquisition completed by Integumen during the Interim Period;

 

  “Relevant Claim”  

means any claim for Breach of any of the Warranties; 

 

 

“Relevant Customer”

 

 

means any person who at any time during the period of 12 months immediately
preceding Completion was:



 



  (i) negotiating with the Seller for the supply by the Seller of goods or
services in the course of carrying on the Business; or         (ii) a client or
customer of the Seller in relation to the Business;

  

  “Relevant Products or “Services”  

means products or services which contain Hyaluronic Acid in combination with
bioglass which are competitive with or of the type supplied by the Seller in the
course of carrying on the Business at any time during the period of 12 months
immediately preceding Completion;

 

  “Seller Accounts Date”  

means 30 April 2016;

 

  “Seller Accounts”  

means the audited accounts of the Seller for the financial year which ended on
the Accounting Date, comprising a consolidated balance sheet, consolidated
statement of operations and comprehensive loss, consolidated statement of
shareholder’s deficit, consolidated statement of cash flows, management’s
discussion and analysis of financial condition and results of operations and
auditors’ report, all in accordance with US GAAP;



 



   

 



 



  “Seller Agreed Claims”  

means a Seller Warranty Claim the liability for which has been agreed by the
Purchaser and the Seller or determined by a court of competent jurisdiction;

 

  “Seller Warranties”  

means the warranties given by the Seller on the date of this Agreement, pursuant
to Clause 6.1 and Clause 6.3, and repeated on the Transfer Date in accordance
with Clause 6.2 and Clause 6.3 and “Seller Warranty” means any one of them;

 

  “Seller Warranty Claim”  

means a claim for a Breach of the Seller Warranties and “Seller Warranty Claims”
shall be construed accordingly;

 

  “Seller’s Disclosure Letter”  

means the letter having the same date as this Agreement from the Seller to the
Purchaser qualifying the Seller Warranties;

 

  “Seller’s Group”  

means in respect of the Seller, its parent undertakings, its subsidiary
undertakings and the subsidiary undertakings of any of its parent undertakings
from time to time and “member of the Seller’s Group” will be construed
accordingly;

 

 

“Seller’s Supplemental Disclosure Letter”

 

 

means the letter as of the Transfer Date from the Seller to the Purchaser
qualifying the Seller Warranties;

 

  “Signature Date”  

means the date of this agreement;

 

  “Software”  

means any form of computer program, including applications software and
operating systems, whether in source or object code form;

 

  “Stock”  

means the stocks of the Seller’s Business as at the Transfer Date including
goods purchased for resale, consumable stores, raw materials and components,
work in progress, partly finished and finished goods (and including items
supplied by a supplier subject to reservation of title);



 

   

 

 

  “Subordinated Security”  

means:



 



    (i) the loan Agreement with Mercuriali Ltd. and Samuel Asculai dated March
4, 2013 as amended September 20, 2013, March 3, 2014, September 29, 2016,
January 22, 2016 and March 21, 2016;             (ii) Termination and Settlement
Agreement with Mercuriali Ltd effective July 12, 2010;             (iii) General
Security Agreement with Sam Asculai dated October 11, 2011; and             (iv)
General Security Agreement with Mercuriali Limited dated March 4, 2013;



 

  “Tax Warranty Claim”  

means any claim under Clause 8;

 

  “the Regulations”  

means the Transfer of Undertakings (Protection of Employment) Regulations 2006;

 

  “Trade Credits”  

means all amounts owing to trade creditors by the Seller in connection with the
Business as at the Transfer Date in respect of goods or services supplied to the
Seller before the Transfer Date (whether or not invoiced and whether or not then
due and payable) and which are detailed to the Purchaser;

 

  “Trade Debts”  

means all amounts owing to the Seller by trade debtors in connection with the
Business as at the Transfer Date in respect of goods or services supplied by the
Seller before the Transfer Date (whether or not invoiced and whether or not then
due and payable;

 

  “Transfer Date”  

means the date on which Completion occurs;

 

  “Transfer Taxes”  

shall have the meaning given to that term in Clause 8.2

 

  “US GAAP”  

means Generally Accepted Accounting Principles (GAAP) as adopted by the U.S.
Securities and Exchange Commission;

 

  “VAT”  

means Value Added Tax;

 

  “VATA”  

means Value Added Tax Act 1994;

 

  “Warranties”  

means the representations and warranties set out or referred to in Clause 6 and
Schedules 8;

 

  “Warranty Cap”  

means a sum equal to the Consideration together with all Costs and expenses
incurred by the Purchaser as a result of making any Claims; and

 

  “Warranty Claim”   means either an Integumen Warranty Claim or a Seller
Warranty Claim, and “Warranty Claims” shall be construed accordingly.

 

   

 

 

1.2 In this Agreement, unless the context requires otherwise:

 

  1.2.1  references to the clauses and Schedules are to the clauses of and
schedules to this Agreement and references to paragraphs are to paragraphs of
the relevant Schedule;         1.2.2 the Schedules form an integral part of this
Agreement and will have the same force and effect as if set out in the body of
this Agreement and any reference to this Agreement will include a reference to
the Schedules;         1.2.3 all headings are for ease of reference only and
will not affect the construction or interpretation of this Agreement;        
1.2.4 references to the singular include the plural and vice versa and
references to any gender include every gender;         1.2.5 references to a
“person” includes any individual, body corporate, association, partnership,
firm, trust, organisation, joint venture, government, local or municipal
authority, governmental or supra-governmental agency or department, state or
agency of state or any other entity (in each case whether or not having separate
legal personality);         1.2.6  references to any statute or statutory
provision will include any subordinate legislation made under it and will be
construed as references to such statute, statutory provision and/or subordinate
legislation as modified, amended, extended, consolidated, re-enacted and/or
replaced and in force as at Completion;         1.2.7 any words following the
words “include”, “includes”, “including”, “in particular” or any similar words
or expressions will be construed without limitation and accordingly will not
limit the meaning of the words preceding them;         1.2.8 the rule known as
the ejusdem generis rule will not apply and accordingly the meaning of general
words introduced by the word “other” or a similar word or expression will not be
restricted by reason of the fact that they are preceded by words indicating a
particular class of acts, matters or things;         1.2.9  references to “in
writing” or “written” are to communication effected by post, facsimile and email
or any other means of reproducing words in a legible and non-transitory form;

 

   

 

 

  1.2.10 any reference to any English or Welsh legal term for any action,
remedy, method of judicial proceeding, legal document, legal status, court,
official or any legal concept or thing will, in respect of any jurisdiction
other than that of England and Wales, be deemed to include a reference to what
most nearly approximates to the English or Welsh legal term in that
jurisdiction;         1.2.11 any reference to a document being in the “agreed
form” will mean that document in the form and content agreed by the Parties and,
for the purposes of identification, initialled by or on behalf of each Party;  
      1.2.12 any reference to:

 

  (i) time of day is to GMT;     (ii) a day is to a period of 24 hours running
from midnight to midnight;

 

  1.2.13 an obligation on a Party to procure or ensure the performance or
standing of another person will be construed as a primary obligation of that
Party;         1.2.14 references to “parent undertaking” and “subsidiary
undertaking” having the meanings set out in Section 1162 of the Companies Act
and references to “subsidiary” or “holding company” shall have the meaning
attributed to them in Section 1159 of the Companies Act;         1.2.15  any
statement, representation, warranty or undertaking in this Agreement or the
Seller’s Disclosure Letter which is qualified by the expression “to the best of
the knowledge, information and belief of the Seller” or “so far as the Seller is
aware” or any similar expression shall be deemed to include a warranty by the
Seller that such statement, representation, warranty or undertaking has been
made after due and careful enquiry and that any such information which is known
or which after due and careful enquiry would have been known by the Seller, its
officers or advisors shall be deemed to be known by the Seller;         1.2.16
 any statement, representation, warranty or undertaking in this Agreement or
Integumen’s Disclosure Letter which is qualified by the expression “to the best
of the knowledge, information and belief of Integumen” or “so far as the
Integumen is aware” or any similar expression shall be deemed to include a
warranty that such statement, representation, warranty or undertaking has been
made after due and careful enquiry and that any such information which is known
or which after due and careful enquiry would have been known by Integumen, its
officers or advisors shall be deemed to be known by the Integumen; and

 

   

 

 

  1.2.17  any obligation on a Party not to do or omit to do anything includes an
obligation not to allow (whether expressly or by a failure to take reasonable
steps to prevent) that thing to be done or omitted to be done by any other
person.

 

2 SALE AND PURCHASE

 

2.1 The Seller will sell and transfer, or procure the sale and transfer, with
full title guarantee to the Purchaser and the Purchaser will buy as at the
Transfer Date the Business with the following assets:

 

  (i) the Business Rights;         (ii) the benefit (subject to the burden) of
the Business Contracts;         (iii) the Business Know How;         (iv)  the
Business Information;         (v) the Business Intellectual Property;        
(vi)  the existing Stock of Seller;         (vii) the Goodwill;         (viii)
 the Records; and         (ix) all (if any) other assets, property or rights
owned by the Seller and used, enjoyed or exercised or intended to be used,
enjoyed or exercised exclusively or primarily in the Business as at the Transfer
Date, other than the Excluded Assets,         (together the “Business Assets”)

 

2.2 Each of the Business Assets will be sold and bought free from any
Encumbrance and with all rights attached to it unless otherwise specified in
this Agreement.     2.3 The Purchaser will assume the burden of the Assumed
Liabilities, for the avoidance of doubt, excluding the Excluded Liabilities.    
2.4 Except as otherwise provided in the Agreement:

 

  2.4.1 beneficial ownership and risk in each of the Business Assets will pass
to the Purchaser on Completion;         2.4.2  title to all Business Assets
which can be transferred by delivery will pass on delivery and such delivery
will be deemed to take place at Completion; and         2.4.3 the Seller will be
a trustee for the Purchaser in respect of the Business Assets until they have
been actually delivered and/or, in the case of Business Assets not capable of
transfer by delivery, transferred or assigned to the Purchaser.

 

   

 

 

2.5 Notwithstanding any other provision of this Agreement, the Excluded Assets
are excluded from the sale and purchase under this Agreement.     2.6 The
provisions of Clause 8 will apply in relation to all taxation and similar
matters.     2.7 The Seller assigns to the Purchaser with effect from the
Transfer Date all its rights, title and interest in the Business Rights.     3
Pre-Completion Obligations     3.1 Completion is subject to and conditional
upon:

 

  3.1.1 the Conditions to Completion set out in paragraph 1 of Schedule 2 being
satisfied or otherwise waived by the Purchaser on or before the Long Stop Date;
        3.1.2 the Conditions to Completion set out in paragraph 2 of Schedule 2
being satisfied or otherwise waived by the Seller on or before the Long Stop
Date; and         3.1.3 the Conditions to Completion in Part 2 of Schedule 2
being satisfied by the Seller on each day of the Interim Period, or otherwise
waived by the Purchaser.

 

3.2 The Purchaser shall be entitled at its sole discretion to waive compliance
in whole or in part with the conditions set out in paragraph 1 of Schedule 2
and/or Part 2 of Schedule 2 on any terms it decides.     3.3 The Seller shall be
entitled at its sole discretion to waive compliance in whole or in part with the
conditions set out in paragraph 2 of Schedule 2 on any terms it decides.     3.4
To the extent that all of the matters set out in Part 3 of Schedule 2 have not
occurred prior to Completion, the Seller shall ensure that each of the matters
set out in Part 3 Schedule 2 shall occur as soon as practicable following
Completion (and in any event no later than 60 Business Days following
Completion).     3.5 Without prejudice to the costs agreed between the parties
in relation to the Assumed Liabilities, Interim Costs or the Post Completion
Period Costs to be paid by Purchaser, any additional costs will be at sole
expense of the Seller, and the Purchaser and Integumen shall provide the Seller
with any assistance, which the Seller may reasonably request, in order to
procure the occurrence of each of the matters set out in Part 3 of Schedule 2.

 

   

 

 

3.6 The Purchaser, Integumen and the Seller shall use all reasonable endeavours
(insofar as is within their respective powers to do so) to achieve satisfaction
of the Conditions to Completion as soon as possible and in any event no later
than the Long Stop Date.     3.7 From the date of this Agreement, the Purchaser,
Integumen and the Seller shall co-operate fully in taking all commercially
reasonable actions (within their respective powers of procurement) necessary or
desirable to procure the satisfaction of the Conditions to Completion, including
the provision of all information reasonably necessary to make any notification
or filing or as requested by any relevant authority, keeping all parties
informed of the progress of any notification or filing and providing such
assistance as may reasonably be required.     3.8 If at any time the Seller, the
Purchaser or Integumen becomes aware of a fact or circumstance that might
prevent a Condition to Completion being satisfied, it shall immediately inform
the other party.     3.9 If any of the Conditions to Completion have not been
satisfied (or waived either (i) by the Purchaser, in respect of the Conditions
to Completion set out in paragraph 1 of Schedule 2 and/or Part 2 of Schedule 2,
or (ii) by the Seller, in respect of the Conditions to Completion set out in
Part 2 of Schedule 2) on or before the Long-stop Date, this Agreement shall
automatically terminate and Clauses 3.13 and 19.15 of this Agreement shall
apply.

 

  Actions of the Seller during the Interim Period     3.10 The Seller shall, at
all times during the Interim Period, conduct the business of the Company in
accordance with the provisions of Part 2 of Schedule 2.       Actions of the
Purchaser during the Interim Period     3.11 Subject to Clause 3.12, the
Purchaser hereby agrees with the Seller that during the Interim Period the
Purchaser shall pay the Interim Costs.     3.12 The Purchaser may, at its sole
discretion, refuse to discharge any Interim Cost or may elect to pay part, and
not all, of any Interim Cost where:

 

  (i) the cost and/or liability is not set out in Schedule 2 of the Seller’s
Disclosure Letter, or, the cost and/or liability has not otherwise been agreed
in advance by the Purchaser and the Seller jointly in writing;         (ii) only
a portion of the cost and/or liability arose during, or is related to, the
Interim Period,

 

  for the avoidance of doubt, where the Purchaser is of the option that only a
portion of the cost and/or liability (i) relates to the agreed costs or Assets
or (ii) arose during, or is related to, the Interim Period, the Purchaser may
make a payment, in respect of such cost and/or liability, as represents the
percentage of such cost and/or liability as the Purchaser attributes to the
Business Assets or the Interim Period.

 

   

 

 

3.13 Notwithstanding any other provision of this agreement, if Completion of
this agreement does not occur on or before the Long-Stop Date solely by reason
of any act or omission of Integumen, Seller having complied with its obligations
as set out in Parts 1 and 2 of Schedule 2, Integumen shall indemnify and keep
Seller fully indemnified against the Seller’s reasonable professional costs and
expenses incurred directly in respect of the transaction. The maximum liability
of Integumen or any member of the Integumen Group under this Clause 3.13 shall
be US$100,000.

 

4 COMPLETION   4.1 Time and Place       Subject to the provisions of Clause 3,
Completion of the sale and purchase of the Business Assets shall take place in
the offices of the Purchaser’s Solicitors at One Earlsfort Centre, Earlsfort
Terrace, Dublin 2, Ireland (or any other place as agreed between the Purchaser
and the Seller) on the fifth Business Day after the satisfaction or waiver (as
the case may be) of the Conditions to Completion set out in Clause 3 and
Schedule 2 which shall be no less than 20 days, and no more than 30 days, after
the mailing of a definitive information statement on Form 14C to Seller’s
shareholders.     4.2 Actions of the Seller at Completion       At Completion
the Seller shall comply with its obligations as set out in Part 1 of Schedule 2
and confirm to the Purchaser that it has at all times during the Interim Period
complied with its obligations set out in Part 2 of Schedule 2 and once satisfied
that these obligations has been complied with, the Purchaser shall comply with
its obligations to pay the Consideration and Integumen will allot and issue the
Consideration Shares in accordance with the provisions of Clause 5.     4.3
Actions of the Purchaser following Completion     Subject to the Seller
satisfying its obligations set out in Part 1 of Schedule 2 prior to, or at,
Completion the following shall occur:

 

  (i) the Purchaser and Integumen shall pay the Consideration to the Seller in
the manner specified in Clause 5; and         (ii) Integumen shall take all
steps necessary to ensure Donald Nicholson shall be appointed as a Director of
Integumen and Dr. Samuel Asculai shall be appointed to the scientific advisory
board of Integumen as soon as reasonably practicable and that such appointments
will continue for so long as the Seller or Related Parties owns at least 5% of
the outstanding common stock of Integumen.

 



   

 

 



 

5 CONSIDERATION     5.1 The Consideration for the sale of the Business and the
Business Assets will be a sum equal to £3,030,000, to be paid to the Seller in
accordance with Clause 5.2 and Clause 5.3.     5.2 The consideration sum of
£3,030,000 due to the Seller on Completion in accordance Clause 5.1 shall be
reduced by the following amounts:

 

  (i) a sum equal to the amount outstanding under the Enhance Loan Note, which
is payable by Seller to Integumen (the value of said Enhance Loan Note shall be
calculated in accordance with Clause 5.8); and         (ii) a sum equal to the
aggregate value of the Assumed Liabilities (which are to be assumed by the
Purchaser in accordance with Clause 2.3 and the value of which is to be
calculated as at the date of Completion in accordance with Clause 5.9),        
(iii) the balance of the consideration sum of £3,030,000 due to the Seller on
Completion, following the adjustments made in accordance with this Clause 5.2,
shall be discharged by Integumen, on behalf of the Purchaser in accordance with
the terms of the Integumen Loan Note Agreement, by way of the issue and
allotment to the Seller, or its nominee (provided that such nominee is agreed
between the Parties), of Consideration Shares in Integumen at a price of £1.00
per Consideration Share, in the manner set out in Clause 5.3.

 

5.3 On Completion, in accordance with the terms of the Integumen Loan Note
Agreement, Integumen shall issue and allot 80% (eighty per cent) of the total
Consideration Shares due to the Seller, as calculated in accordance with Clause
5.2, the remaining Consideration Shares shall be allotted and issued to the
Seller by Integumen on the date falling no later than 30 days from the date of a
Listing, subject to the following adjustments:

 

  (i) where the value of the Assumed Liabilities when actually discharged by the
Purchaser is greater than the value of the Assumed Liabilities when calculated
in accordance with Clause 5.2(ii), the number of Consideration Shares due to the
Seller in accordance with this Clause 5.3 shall be reduced by amount equal to
the increase in value of the Assumed Liabilities; or         (ii) where the
value of the Assumed Liabilities when actually discharged by the Purchaser is
less than the value of the Assumed Liabilities when calculated in accordance
with Clause 5.2(ii), the number of Consideration Shares due to the Seller in
accordance with this Clause 5.3 shall be increased by amount equal to the
decrease in value of the Assumed Liabilities.

 

5.4 In addition the Purchaser will assume responsibility for the Post Completion
Period Costs of Seller.    

   

   

 

5.5 All amounts expressed in this Agreement as being payable by the Purchaser
are expressed exclusive of any VAT which may be chargeable.     5.6 Subject to
the Purchasers rights under Clause 3.9, the sale and purchase of each of the
Business Assets is interdependent and shall be completed simultaneously.      
Transfer of the Assumed Liabilities     5.7 Following Completion the Purchaser
shall assist the Seller to ensure that the Assumed Liabilities are assigned or
novated to the Purchaser and, where reasonably required to do so by the
Purchaser, shall, (save where such costs are agreed between the parties in
relation to the Assumed Liabilities, the Interim Costs or the Post Completion
Period Costs to be paid by Purchaser, any additional costs will be) at the
Seller’s sole expense, enter into any agreement which is deemed strictly
necessary in order to assign or novate such Assumed Liability to the Purchaser.
      Calculation of Exchange Rates     5.8 For the avoidance of doubt, the
value of the Enhance Loan Note which, in accordance with Clause 5.2(i), is to be
set off against the Consideration due to the Seller on Completion, shall first
be converted from US Dollars into Pound Sterling, at the prevailing exchange
rate of the Purchaser’s Bank, as at the Date of Completion.     5.9 For the
avoidance of doubt, the aggregate value of the Assumed Liabilities which, in
accordance with Clause 5.2(ii), are to be set off against the Consideration due
to the Seller on Completion, shall first be converted from US Dollars into Pound
Sterling, at the prevailing exchange rate of the Purchaser’s Bank, as at (i) for
the purposes of Clause 5.2(ii), the date of Completion and (ii) for the purposed
of Clause 5.3, the dates of payment of each of payments of amounts included in
the Assumed Liabilities.     5.10 Any other payments due pursuant to the terms
of this Agreement shall be made in Pound Sterling and, where necessary, the
value of any such payment amount shall be converted into Pound Sterling, prior
to payment, at the prevailing exchange rate of the Purchaser’s Bank, as at the
date on which such payment falls due.       Lock-Up Period for Consideration
Shares     5.11 Where the Seller receives Consideration Shares as part of the
Consideration, the Seller hereby undertakes to Integumen that it shall not sell,
transfer or otherwise dispose of any such Consideration Shares, from the date on
which the Seller is registered as the owner of said Consideration Shares by
Integumen, for a period ending 12 calendar months from the date on which a
Listing occurs (the “Lock-Up Period”). Integumen shall use reasonable commercial
efforts to ensure that the Seller is registered as the owner of the
Consideration Shares, in accordance with the terms of this Agreement, as soon as
practicable following Completion. The Lock-Up Period shall not in any event
extend beyond 24 calendar months from the Signature Date (“Lock-up Long Stop
Date”).

 

   

   

 

5.12 Subject to Clause 5.14, where the Seller wishes to dispose of any
Consideration Shares, which are no longer subject to the Lock-Up Period, within
12 calendar months from the date on which such Consideration Shares are no
longer subject to the Lock-Up Period, or prior to the Lock-Up Stop Date
whichever occurs first, the Seller hereby undertakes to Integumen to notify
Integumen of its intention to do so and further undertakes to Integumen to
dispose of such Consideration Shares in accordance with the AIM Regulations and
any recommendations of Integumen’s nominated advisor (when appointed), through a
stock broker nominated by Integumen on a best price and best execution basis, in
order to maintain an orderly market in the shares of Integumen.     5.13 The
Lock-Up in Clause 5.11 and the provisions of Clause 5.12 shall not operate to
prevent the Seller or a Related Party from selling, transferring or otherwise
disposing of any Consideration Shares (or any interest in them):

 

  5.13.1 in acceptance of a general offer made in accordance with the City Code
on Takeovers and Mergers by any third party for the whole of the ordinary share
capital of Integumen (other than any ordinary share capital owned by the offeror
or any concert party of the offeror) which is recommended by a majority of the
board of directors of Integumen; or         5.13.2 pursuant to an irrevocable
commitment to accept any offer made in accordance with the City Code on
Takeovers and Mergers for the whole of the ordinary share capital of Integumen
(other than any ordinary share capital owned by the offeror or any concert party
of the offeror) which is recommended by a majority of the board of directors of
Integumen; or         5.13.3 where such disposal is made pursuant to an offer by
Integumen to purchase its own shares which is made on identical terms to all
holders of ordinary shares in Integumen and otherwise complies with the
Companies Act 2006 and the AIM Regulations; or         5.13.4 pursuant to any
scheme of reconstruction under Section 110 of the Insolvency Act 1986 in
relation to Integumen; or         5.13.5 pursuant to any compromise or
arrangement under Part 26 of the Companies Act 2006 which is agreed by the
requisite majority of the members of Integumen and sanctioned by the court; or  
      5.13.6 with the prior written consent of Integumen.

 

5.14 Until the first anniversary of the end of the Lock-up Period or until the
Lock-up Long Stop Date whichever occurs first, the Seller may transfer all, or
some, of the Consideration Shares to its shareholders, upon a dissolution,
winding up or liquidation of the Seller, without the prior written consent of
the Integumen.

 

   

   

 

5.15 Where a Related Party, who has received Consideration Shares in accordance
with Clause 5.14, wishes to dispose of any Consideration Shares, which are no
longer subject to the Lock-Up Period, within 12 calendar months from the date on
which such Consideration Shares are no longer subject to the Lock-Up Period or
prior to the Lock-up Long Stop Date if earlier, such Related Party hereby
undertakes to Integumen to notify Integumen of its intention to do so and to
dispose of such Consideration Shares in accordance with the AIM Regulations and
any recommendations of Integumen’s nominated advisor (when appointed), through a
stock broker nominated by Integumen on a best price and best execution basis, in
order to maintain an orderly market in the shares of Integumen.     5.16 During
the 12 calendar months to the anniversary of the Lock-up Period or until the
Lock-up Long Stop Date whichever occurs first, any Related Party who has
received Consideration Shares in accordance with Clause 5.14, may dispose of any
Consideration Shares (whether inter vivos or by testamentary disposition or on
intestacy) to a member of a Related Party’s family or to trustees of any trust,
the principal beneficiaries of which are exclusively the Related Party and/or
members of the Related Party’s family and provided that the disposal is made
after notice in writing has been given to Integumen and the proposed recipient
of the Consideration Shares concerned has entered into Deed of Adherence to this
Agreement in accordance with Clause 5.17.     5.17 It shall be a condition
precedent to the right of the Seller, in accordance with Clause 5.14, or any
Related Party, in accordance with Clause 5.16, to transfer or dispose of any
Consideration Shares that the transferee (if not already bound by the terms of
this Agreement or Deed of Adherence signed as of the date of this Agreement)
executes a Deed of Adherence in substantially the form set out in Schedule 11,
unless otherwise agreed in writing by the Purchaser and Integumen.     5.18
Until the first anniversary of the end of the Lock-up Period or until the
Lock-up Long Stop Date whichever occurs first Integumen shall not unreasonably
withhold its consent to any sale, transfer or other disposal of any
Consideration Shares by Seller or any Related Party to the extent that the sale
proceeds (net of incidental costs) are required to meet any tax liability of
Seller or Related Party or any liability of the Seller arising under any claim
under this Agreement.       Interest     5.19 A failure to pay any amount when
due under this Agreement, including the timely issuance of the Consideration
Shares to the Seller shall, unless otherwise provided, give rise to interest at
the one month EURIBOR plus 5% per annum on any unpaid amounts such interest to
be charged from the end of the second Business Day after payment was due to be
made and shall accrue each three month period from the Transfer Date.

 

   

   

 

  Payment Provisions     5.20 All payments to be made under this Agreement,
unless specified to be made in Consideration Shares, shall be made in Pound
Sterling by electronic transfer of immediately available funds to a bank account
identified by the Party receiving such payment to the Party making such payment,
by serving a notice on the Party making such payment in accordance with Clause
18.     5.21  Where the Seller instructs that a payment is to be made the
designated bank account, any such payment to the Seller shall be a good and
valid discharge of the obligations of the Purchaser to pay the sum in question
to the Seller, and the Purchaser shall not be concerned to see the application
of the monies so paid. The Seller shall ensure that any transaction costs to be
paid by the Seller on Completion are paid from such bank account.     5.22
Subject to the provisions of this Agreement, the Consideration Shares shall rank
pari passu in all respects with the existing ordinary shares of £1.00 each in
the capital of Integumen, including the right to receive all dividends declared,
made or paid after the Transfer Date (save that they shall not rank for any
dividend or other distribution of the Purchaser declared made, or paid by
reference to a record date before the Transfer Date).     5.23  Integumen
Guarantee       In consideration of the Seller entering into this Agreement,
Integumen guarantees to the Seller the due and punctual performance, observance
and discharge by the Purchaser of all the Purchaser’s obligations under this
Agreement.     6 WARRANTIES       Seller Warranties     6.1 As at the date of
this Agreement the Seller hereby warrants and represents to the Purchaser, in
relation to the Business and the Business Assets, that each of the Warranties
set out Schedule 8 is true, accurate and not misleading in any manner, subject
only to any exceptions which have been Disclosed in the Seller’s Disclosure
Letter and in respect of the Warranties repeated as at the Transfer Date the
Seller’s Supplemental Disclosure Letter.     6.2 The Warranties given by the
Seller pursuant to Clause 6.1 are deemed to be repeated by the Seller on the
Transfer Date by reference to the facts then existing. Any reference contained
in such warranties to “the date of this Agreement” shall be construed as a
reference to “the Transfer Date”.     6.3 In addition to Clause 6.1, the Seller
hereby warrants and represents to the Purchaser that as at the date of this
Agreement that no employees shall transfer with, or has a right to transfer
with, the Business and/or the Business Assets. The warranty and representation
given pursuant to this Clause 6.2 shall be deemed to have been repeated by the
Seller on the Transfer Date.

 

   

   

 

6.4 The Seller acknowledges that the Purchaser is entering into this Agreement
in reliance on each Seller Warranty, which has also been given as a
representation and with the intention of inducing the Purchaser to enter into
this Agreement.     6.5 The Seller Warranties are qualified by all facts,
matters and information Disclosed in the Seller’s Disclosure Letter and in
respect of the Seller Warranties repeated as at the Transfer Date the Seller’s
Supplemental Disclosure Letter. No other information of which the Purchaser has
knowledge (actual, imputed or constructive) will prejudice or reduce any
Relevant Claim. The provisions of Section 6(2) of the Law of Property
(Miscellaneous Provisions) Act 1994 are hereby excluded.     6.6 The Seller will
indemnify the Purchaser against all Costs which the Purchaser may incur in each
case arising out of or in connection with:

 

  6.6.1 the settlement of any claim against the Seller in respect of a breach or
alleged breach of any term of this Agreement;         6.6.2 any legal
proceedings in which the Purchaser claims that any term of this Agreement has
been breached in which judgment is given for the Purchaser; and         6.6.3
the enforcement of any such settlement or judgment.

 

6.7 The Seller hereby undertake to disclose immediately to the Purchaser
anything which comes to its notice which is or may be a Breach of any of the
Seller Warranties.     6.8 Each Seller Warranty is to be construed independently
and is not limited or restricted by any other Seller Warranty or any other term
of this Agreement.       Integumen Warranties     6.9 As at the date of this
Agreement, Integumen hereby warrants and represents to the Seller in relation to
Integumen and, in relation to each member of the Integumen Group (which for the
avoidance of doubt shall include Innovenn UK Limited and Lifesciencehub UK
Limited), that each of the Warranties set out in Schedule 9 is true, accurate
and not misleading in any manner, subject only to any exceptions which have been
Disclosed in Integumen’s Disclosure Letter and in respect of the Integumen
Warranties repeated as at the Transfer Date the Integumen Supplemental
Disclosure Letter.     6.10 The Warranties given by Integumen pursuant to Clause
6.9 are deemed to be repeated by Integumen on the Transfer Date by reference to
the facts then existing in respect of the Integumen Group and for the purposes
of such related warranties any reference contained in such warranties to “the
date of this Agreement” shall be construed as a reference to “the Transfer
Date”.

 

   

   

 

6.11 Integumen acknowledges that the Seller is entering into this Agreement in
reliance on each Integumen Warranty, which has also been given as a
representation and with the intention of inducing the Seller to enter into this
Agreement.     6.12 The Integumen Warranties are qualified by all facts, matters
and information Disclosed in Integumen’s Disclosure Letter and in respect of the
Integumen Warranties repeated as at the Transfer Date the Integumen Supplemental
Disclosure Letter. No other information of which the Seller has knowledge
(actual, imputed or constructive) will prejudice or reduce any Relevant Claim.
The provisions of Section 6(2) of the Law of Property (Miscellaneous Provisions)
Act 1994 are hereby excluded.     6.13 Integumen will indemnify the Seller
against all Costs which the Seller may incur in each case arising out of or in
connection with:

 

  6.13.1 the settlement of any claim against the Purchaser in respect of a
breach or alleged breach of any term of this Agreement;         6.13.2  any
legal proceedings in which the Seller claims that any term of this Agreement has
been breached in which judgment is given for the Seller; and         6.13.3 the
enforcement of any such settlement or judgment.

 

6.14 Integumen undertakes to disclose immediately to the Seller anything which
comes to its notice which is or may be a Breach of any of the Integumen
Warranties.     6.15 Each Integumen Warranty is to be construed independently
and is not limited or restricted by any other Integumen Warranty or any other
term of this Agreement.     7 LIMITATIONs ON LIABILITY     7.1 Limitations on
Liability       The liability of the Seller and/or Integumen (if any) under the
Warranties and under the Tax Warranties shall be limited in accordance with the
provisions of this Clause 7 (where applicable) and the provisions of Schedule 10
(Limitation of Liability).     7.2 Fundamental Warranties       The Warranties
set out at Part 1 of Schedule 8 (Seller Fundamental Warranties) and Part 1 of
Schedule 9 (Integumen Fundamental Warranties) are to be considered the
Fundamental Warranties and the provisions relating to Fundamental Warranties
shall apply to such warranties.

 

   

   

 

7.3 Application of limitations to Fundamental Warranties

 

  7.3.1 Subject to Clause 7.3.2 and Clause 7.3.3, the Fundamental Warranties are
not and shall not be qualified or limited in any manner by any provision of this
Agreement (including without prejudice to the generality of the above
Integumen’s Disclosure Letter or the Seller’s Disclosure Letter, as the case may
be, or the limitations set out in Schedule 10 of this Agreement) or otherwise,
other than matters specifically identified within the text of the Fundamental
Warranty.         7.3.2 The Seller’s liability under a Fundamental Warranty
shall not, save in the event of fraud or misrepresentation by Purchaser or
Integumen, exceed the Warranty Cap.         7.3.3 Integumen’s liability under a
Fundamental Warranty shall not, save in the event of fraud or misrepresentation
by the Seller, exceed the value of the Consideration Shares to be issued to the
Seller under this Agreement together with all Costs and expenses incurred by the
Seller as a result of making any Claims.

 

8 tax     8.1 The Seller and Purchaser intend that the transaction contemplated
by this agreement will qualify as a tax free reorganisation for US tax purposes
under Seller’s plan of reorganisation, liquidation and dissolution and that the
consideration for the Business Assets shall be allocated among the Business
Assets in accordance with that treatment. The Seller and the Purchaser agree to
prepare their federal, state and foreign income tax returns for all current and
future tax reporting periods with respect to the transaction contemplated by
this Agreement in a manner consistent with that treatment.     8.2 The Seller
shall pay and indemnify the Purchaser against all applicable sales, use,
value-added, gross receipts, excise, registration, stamp duty, transfer or other
similar taxes or governmental fees (including any interest or penalties related
thereto) that may be payable in connection with the sale or purchase of the
Business Assets (“Transfer Taxes”). The Party required by law to file a tax
return with respect to such Transfer Taxes shall do so within the time period
prescribed by law, and the Seller shall promptly remit to the Purchaser the
amount of any Transfer Taxes so payable by the Purchaser upon receipt of notice
that such Transfer Taxes are payable. The Purchaser and the Seller shall use
commercially reasonable efforts, to the extent permitted by law, to minimize any
applicable Transfer Taxes.

 

   

   

 

9 RESTRICTIVE COVENANTS     9.1 The Covenantors undertake to the Purchaser that
they shall not, and shall procure that the Seller and no member of the Seller’s
Group shall, (whether alone or in conjunction with, or on behalf of, another
person and whether directly or indirectly), without the prior written consent of
the Purchaser:

 

  9.1.1  for a period of 24 (twenty four) months immediately following
Completion, canvass, solicit or approach, or cause to be canvassed, solicited or
approached, any Relevant Customer for the sale or supply of Relevant Products or
Services;         9.1.2 for a period of 24 (twenty four) months immediately
following Completion, deal or contract with any Relevant Customer in relation to
the sale or supply of Relevant Products or Services;         9.1.3 for a period
of 24 (twenty four) months immediately following Completion, interfere, or seek
to interfere, with the continuance of supplies to the Business from any supplier
who has been supplying goods or services to the Business at any time during the
12 (twelve) months immediately preceding Completion if such interference causes
or would cause that supplier to cease supplying, or materially reduce its supply
of, those goods or services to the Business;         9.1.4 for a period of 24
(twenty four) months immediately following Completion, solicit or entice away,
or endeavour to solicit or entice away, from the Purchaser, or employ, any
person employed by, or who is or was a consultant to, the Seller in relation to
the Business at Completion or at any time during the period of 12 (twelve)
months immediately preceding Completion where the person in question either has
Confidential Information or would be in a position to exploit any trade
connections relating to the Business provided that this subclause 9.1.4 shall
not apply to the employment of Related Parties by Seller until dissolution or
winding up of Seller;         9.1.5 within the United States of America, the
United Kingdom and Ireland for a period of 24 (twenty four) months immediately
following Completion, be engaged, concerned, connected with or interested in
(except as the owner for investment of securities in a company dealt in on a
recognised stock exchange and which confer not more than 5% (five per cent) of
the votes which could be cast at a general meeting), any other business, other
than Integumen, which supplies Relevant Products or Services; and         9.1.6.
without prejudice to any rights relating to passing off or trade or service mark
infringement (or similar rights in any territory), for a period of 36
(thirty-six) months immediately following Completion use in connection with any
business which is competitive with the Business any name (in whatever form)
which includes all or any of or any part of the names under which the Business
is carried on or any trading style or get up which is confusingly similar to
that used by the Seller in relation to the Business as at Completion. For the
avoidance of doubt the provision of this Clause 9.1.6 shall apply to the use of
the “Visible Youth” name, trading style and get up

 

   

   

 

9.2 Without prejudice to Clause 19.4, each of the undertakings contained in this
Clause 9 is separate and severable. Accordingly, if any court or body or
authority of competent jurisdiction finds any such undertaking to be illegal,
unlawful, void or unenforceable this will not affect the remainder of those
undertakings which will continue in full force and effect.     10 INDEMNITY    
  The Seller hereby indemnifies the Purchaser against all actions, claims,
demands, losses, expenses or liabilities of whatever nature hereafter incurred
by the Purchaser or any officer, agent or employee of the Purchaser in respect
of the perfection of the title of the Purchaser to any of the Business
Intellectual property, which is to transfer to the Purchaser pursuant to the
terms of this Agreement, save for expenses assumed by Purchaser and Integumen
under Assumed Liabilities, Interim Costs and Post Completion Period Costs.    
11 CONFIDENTIALITY     11.1 Subject to Clause 11.2, the Seller will not, and the
Seller will procure that no member of the Seller’s Group will, at any time after
Completion:

 

  11.1.1 disclose any Confidential Information to any person except to those
authorised by the Purchaser to know;         11.1.2 use any Confidential
Information for their own purposes or for any purposes other than those of the
Business; or         11.1.3 cause or permit any unauthorised disclosure of any
Confidential Information.

 

11.2 The Seller may disclose the Confidential Information:

 

  11.2.1 to those of its officers, directors, employees and professional
advisers who need access to that Confidential Information so that it can perform
its obligations and exercise its rights under this Agreement. Prior to any such
disclosure the Seller must make any person to whom any Confidential Information
is to be disclosed aware of the fact that the Confidential Information is
confidential and the obligations of confidentiality contained in this Clause 11.
The Seller when disclosing the Confidential Information under this Clause 11.2.1
will procure that each person to whom it discloses that Confidential Information
will not do or omit to do anything which if done or omitted to be done by the
Seller would be a breach of this Clause 11; and         11.2.2  to the extent
required by law or by any governmental or regulatory body (including any stock
exchange or listing authority or the Panel on Takeovers and Mergers). Where
lawful the Seller will notify the Purchaser in writing in advance of such
disclosure, will consult with the Purchaser as to the content, purpose and means
of disclosure and will make such disclosure subject to obligations of confidence
consistent, so far as possible, with the terms of this Agreement.

 

   

   

 

12 LIABILITIES AND APPORTIONMENTS     12.1 Save as otherwise expressly provided,
and except for Assumed Liabilities, the Interim Costs or the Post Completion
Period Costs to be paid by Purchaser , the Seller:

 

  12.1.1 emains responsible for all liabilities in connection with the Business
or the Business Assets incurred up to and including the Transfer Date (including
the Trade Credits, other creditors of the Business and all outgoings, costs and
expenses of the Business);         12.1.2 remains responsible for all claims in
connection with the Business or Business Assets outstanding as at the Transfer
Date or any claims arising by reason of any act or omission of the Seller or in
relation to the ownership or operation of the Business or the Business Assets up
to and including the Transfer Date (including all claims by any person in
connection with products manufactured or work in progress up to the Transfer
Date but delivered to customers after the Transfer Date);         12.1.3  will
promptly deal with the liabilities set out in Clause 12.1.1 and will promptly
settle the claims referred to in Clause 12.1.2; and         12.1.4 will
indemnify the Purchaser against all Liabilities arising out of or in connection
with the Seller’s failure to comply with its obligations under Clause 12.1.1 and
Clause 12.1.2.

 

12.2 Save as otherwise expressly provided, the Purchaser:

 

  12.2.1 is responsible for all liabilities in connection with the Business or
the Business Assets incurred after the Transfer Date (including, without
limitation, all outgoings, costs and expenses of the Business); and        
12.2.2  will indemnify the Seller against all Liabilities in connection with the
Related Transactions or with the ownership or operation of the Business or the
Business Assets after the Transfer Date by the Purchaser or as a result of the
Purchaser’s failure to comply with its obligations under Clause 12.2.1.

 

12.3 All expenditure and outgoings in respect of the Business or Business Assets
and all payments received in respect of the Business or any of the Business
Assets which, in each case, cover a period both before and after the Transfer
Date will be apportioned on a time bases such that the part of the relevant
expenditure or payment received which is attributable to a period up to the
Transfer Date shall be borne by, or be for the benefit of, the Seller and such
part of the relevant expenditure or payment received or which is attributable to
the period after the Transfer Date will be borne by, or be for the benefit of,
the Purchaser.

 

   

   

 

12.4 The Seller will pay to the Purchaser all the Customer Advances.     13
BUSINESS CONTRACTS     13.1 Subject to the provisions of Clause 12 and the other
provisions of this Clause 13, the Purchaser will with effect from the Transfer
Date assume the obligations of the Seller, and become entitled to the benefits
of the Seller, under the Business Contracts.     13.2 The Seller hereby assigns
to the Purchaser with effect from the Transfer Date all its rights, title and
interest under or pursuant to all the Business Contracts which are capable of
assignment without the consent of other parties.     13.3 In so far as a
Business Contract cannot be transferred without the consent of a third party or
a novation agreement:

 

  13.3.1 this Agreement does not constitute an assignment or an attempted
assignment of the Business Contract if such assignment or attempted assignment
would constitute a breach of the Business Contract; and         13.3.2 the
Seller will, at its own expense and as requested by the Purchaser, use all
reasonable endeavours (with the co-operation of the Purchaser) to procure such
consent or novation.

 

13.4 Subject to Clause 13.6, unless and until such consent or novation is
obtained:

 

  13.4.1 the Seller will hold the benefit of such Business Contracts upon trust
for the Purchaser absolutely and will account to the Purchaser for any sums or
any other benefits received by the Seller in relation thereto without any
deduction or withholding of any kind; and         13.4.2 the Purchaser will, as
the Seller’s agent, perform all the obligations of the Seller under such
Business Contract for the period from the Transfer Date; and         13.4.3 the
Seller will do each act or thing reasonably requested of it by the Purchaser to
enable performance of the Business Contract by the Purchaser and to provide for
the Purchaser the benefits of the Business Contract (including its rights of
enforcement).

 

13.5 The Seller will indemnify the Purchaser against all Liabilities arising out
of or in connection with the Seller’s performance of its obligations under each
Business Contract to the extent that the Liability is attributable to the
Seller’s act or omission whether before or after the Transfer Date.

 

   

   

 

13.6 If any consent or novation is not obtained within 60 days after Completion
and the provisions set out in this Clause 13 do not enable the full benefit of a
Business Contract to be enjoyed by the Purchaser then the Purchaser will be
entitled by notice in writing to the Seller to require the Seller either to
terminate the relevant Business Contract or to exclude the same from the
Business Assets. In either case the Seller will immediately repay to the
Purchaser any amount paid by the Purchaser to the Seller in respect of the
Business Contract and the Seller will indemnify the Purchaser against all
Liabilities arising out of or in connection with any obligation in respect of
any such Business Contract or its termination or exclusion from this Agreement.
    14 RECORDS AND ACCESS       Without prejudice to any other provision of this
Agreement, the Purchaser and its agents will be entitled for a period of six
years from Completion on giving reasonable notice to the Seller to have access
during normal business hours and to take copies (at its own expense) of any
books, documents or other records (including computer records) relating (whether
wholly or partly) to the Business or the Business Assets and which have not been
delivered to the Purchaser. The Seller will procure that such records are
properly and diligently maintained by the Seller during that period.     15
FUTURE ENQUIRIES AND ASSISTANCE     15.1 The Seller will promptly refer all
enquiries relating to the Business to the Purchaser and will assign to the
Purchaser all orders relating to the Business including enquiries for orders for
anything manufactured or sold in connection with the Business which the Seller
may receive after Completion.     15.2 The Seller will at the Purchaser’s
request and cost give to the Purchaser all reasonable assistance in the power of
the Seller to enable the Purchaser to enforce the Business Rights or any of
them.     16 ANNOUNCEMENTS       No Announcements     16.1 Subject to Clause
16.3, no Party will make any Announcement, or permit any Announcement to be
made, without the prior written consent of:

 

  16.1.1 the Purchaser (where the Announcement is made by the Seller or any
member of the Seller’s Group); or         16.1.2 the Seller (where the
Announcement is made by the Purchaser or any member of Integumen’s Group).

 

   

   

 

16.2 Subject to Clause 16.3, during the Interim Period the Purchaser and the
Seller hereby covenant to each other that they shall not make any Announcement
concerning the sale or purchase of the Business Assets or any ancillary matter,
or disclose the sale or purchase of the Business Assets pursuant to this
Agreement or any ancillary matter to any person (other than to their respective
professional advisors) who is not a Party to this Agreement without the prior
written approval of the other.       Announcements Required by Law     16.3
Clause 16.1 does not apply to any Announcement:

 

  16.3.1 made or sent by the Purchaser after Completion to a customer, client or
supplier of the Business informing it of the Purchaser’s purchase of the
Business; or         16.3.2 required by law or by any governmental or regulatory
authority (including any stock exchange, the Securities and Exchange Commission
or the UK listing authority or the UK Panel on Takeovers and Mergers).

 

16.4 If a Party is required to make an Announcement by law or by any
governmental or regulatory authority (including any stock exchange, the
Securities and Exchange Commission or listing authority or the UK Panel on
Takeovers and Mergers) that Party will:

 

  16.4.1 promptly give written notice of this to the other Parties; and        
16.4.2 use all reasonable endeavours to agree with the other Parties the form,
content and timing of the Announcement         provided that doing so would not
cause the party wishing to make the Announcement to breach the relevant law or
requirement.

 

17 ASSIGNMENT     17.1 Unless the assignment will result in the Purchaser or
Integumen (or another wholly owned subsidiary of Integumen) not owning all of
the Business or the Business Assets the Purchaser can:

 

  17.1.1 assign (in whole or in part) the benefit of this Agreement to any other
member of Integumen’s Group provided that, if such assignee ceases to be a
member of Integumen’s Group, the Purchaser will procure the re-assignment of all
assigned rights to the assignee immediately prior to the assignee ceasing to be
a member of Integumen’s Group; or         17.1.2 subject to Clause 17.3, assign
(in whole or in part) the benefit of this Agreement to any bank or financial
institution by way of security for the purposes of or in connection with the
financing or refinancing (whether in whole or in part) by the Purchaser of the
acquisition of the Business.

 

   

   

 

17.2 The Seller will not be entitled to assign, transfer, charge, hold on trust
for any person or deal in any other manner with any of its rights under this
Agreement.     17.3 The Purchaser and Integumen will not be entitled to assign,
transfer, their obligations in respect of the payment of Consideration, without
the prior written consent of the Seller.     18 NOTICES     18.1 Any notice or
other communication given under or in connection with this Agreement will be in
writing, in the English language, marked for the attention of the specified
representative of the party to be given the notice or communication together
with a copy by e-mail and:

 

  18.1.1 sent to that Party’s address by pre-paid first class post, or mail
delivery service providing proof of delivery; or         18.1.2 sent to that
party’s address by airmail post; or         18.1.3 delivered to or left at that
Party’s address (but not, in either case, by one of the methods set out in
Clause 18.1.1 and 18.1.2); or         18.1.4 sent by facsimile to that party’s
facsimile number,           the address, facsimile number and representative for
each Party are set out below and may be changed by that Party giving at least 7
(seven) Business Days’ notice in accordance with this Clause 18.

 

 

The Seller

 

The Purchaser

 

 

ENHANCE SKIN PRODUCTS INC.

ATTN: Donald Nicholson

President & CEO

1 Yonge Street, Suite 1801

Toronto, ON, M5E 1W7

 

email: dnicholson211@btinternet.com

 

 

 

 

 

With a copy by email only to:

 

ENHANCE SKIN PRODUCTS

ATTN: Drasko Puseljic, General Counsel

1 Yonge Street, Suite 1801

Toronto, ON, M5E 1W7

 

email: drasko.puseljic@rogers.com

 

 

INTEGUMEN INC.

For the attention of: Tony Richardson

Sand Hutton Applied Innovation Campus

Sand Hutton

York

North Yorkshire YO41 1LZ

England

United Kingdom

 

email: Tony.Richardson@Venncro.com

 

With a copy by email only to:

 

INTEGUMEN LIMITED

For the attention of: Tony Richardson

Sand Hutton Applied Innovation Campus

Sand Hutton

York

North Yorkshire YO41 1LZ

England

United Kingdom

 

email: Tony.Richardson@Venncro.com 

 

   

   

 

18.2 Any notice or communication given in accordance with Clause 18.1 will be
deemed to have been served:

 

  18.2.1 if given as set out in Clause 18.1.1, at 9.00am on the ninth Business
Day after the date of posting;         18.2.2 if given as set out in Clause
18.1.2, at 9.00am on the sixth Business Day after the date of posting;        
18.2.3 if given as set out in Clause 18.1.3, at the time the notice or
communication is delivered to or left at that Party’s address; and        
18.2.4 if given as set out in Clause 18.1.4, at the time of confirmation of
completion of transmission of the facsimile by way of a transmission report,

 

  provided that if a notice or communication is deemed to be served before
9.00am on a Business Day it will be deemed to be served at 9.00am on that
Business Day and if it is deemed to be served on a day which is not a Business
Day or after 5.00pm on a Business Day it will be deemed to be served at 9.00am
on the immediately following Business Day.     18.3 To prove service of a notice
or communication it will be sufficient to prove that the provisions of Clause
18.1 were complied with.

 

19 General     19.1 Entire Agreement     19.2 This Agreement and the documents
referred to in it constitute the entire agreement between the Parties and
supersedes any prior agreement or arrangement in respect of its subject matter
and:

 

  19.2.1 no Party has entered into this Agreement in reliance upon, and it will
have no remedy in respect of, any misrepresentation, representation or statement
(whether made by another Party or any other person and whether made to the first
Party or any other person) which is not expressly set out in this Agreement;

 

   

   

 

  19.2.2 the only remedies available for any misrepresentation or breach of any
representation or statement which was made prior to entry into this Agreement
and which is expressly set out in this Agreement will be for breach of contract;
and         19.2.3 nothing in this Clause 19 will be interpreted or construed as
limiting or excluding the liability of any person for fraud or fraudulent
misrepresentation.

 

19.3 No Waiver       A delay in exercising or failure to exercise a right or
remedy under or in connection with this Agreement will not constitute a waiver
of, or prevent or restrict future exercise of, that or any other right or
remedy, nor will the single or partial exercise of a right or remedy prevent or
restrict the further exercise of that or any other right or remedy. A waiver of
any right, remedy, breach or default will only be valid if it is in writing and
only in the circumstances and for the purpose for which it was given and will
not constitute a waiver of any other right, remedy, breach or default.     19.4
Severance       If any term of this Agreement is found by any court or body or
authority of competent jurisdiction to be illegal, unlawful, void or
unenforceable, such term will be deemed to be severed from this Agreement and
this will not affect the remainder of this Agreement which will continue in full
force and effect.     19.5 Variation       No variation to this Agreement will
be effective unless it is in writing and signed by or on behalf of each party to
this Agreement.     19.6 Further Assurance     19.7 Each Party will at its own
cost:

 

  19.7.1 execute all such documents and do all such acts and things; and        
19.7.2 use its best endeavours to procure that all relevant third parties
execute all such documents and do all such acts and things,         as the other
Party may reasonably request from time to time in order to give full effect to
the provisions of this Agreement (including the rights given under it) and the
transactions contemplated by it.

 

19.8 Counterparts       This Agreement may be executed in any number of
counterparts, each of which will constitute an original, but which will together
constitute one agreement.

 

   

   

 

19.9 Rights Of Third Parties       The Parties do not intend that any term of
this Agreement will be enforceable under the Contracts (Rights of Third Parties)
Act 1999 by any person who is not a party to this agreement.     19.10 Costs And
Expenses       Except where expressly stated, each Party will bear its own costs
and expenses incurred in connection with or arising out of the negotiation,
preparation and execution of this Agreement.     19.11 Payments

 

  19.11.1 Except as required by law, all payments by the Seller pursuant to this
Agreement will be made free and clear of all deductions and withholdings whether
in respect of taxation or otherwise. If any deduction or withholding is required
by law to be made from any payment by the Seller pursuant to this Agreement or
if (ignoring any available relief or allowance) the Purchaser is subject to
taxation in respect of any such payment then the Seller will pay to the
Purchaser such additional amount as is necessary to ensure that the net amount
received and retained by the Purchaser (after taking account of such deduction
or withholding or taxation) is equal to the amount which it would have received
and retained had the payment in question not been subject to the deduction or
withholding or taxation.         19.11.2 Except as required by law, all payments
by the Purchaser or Integumen pursuant to this Agreement will be made free and
clear of all deductions and withholdings whether in respect of taxation or
otherwise. If any deduction or withholding is required by law to be made from
any payment by the Purchaser or Integumen pursuant to this Agreement or if
(ignoring any available relief or allowance) the Seller is subject to taxation
in respect of any such payment then the purchaser or Integumen will pay to the
Seller such additional amount as is necessary to ensure that the net amount
received and retained by the Seller (after taking account of such deduction or
withholding or taxation) is equal to the amount which it would have received and
retained had the payment in question not been subject to the deduction or
withholding or taxation

 

19.12 Continuation       Unless otherwise provided, any outstanding obligation
contained in this Agreement will remain in force notwithstanding Completion.    
19.13 Rights Cumulative       Save as otherwise expressly provided under Clause
19.2.2 the rights and remedies set out in this Agreement are in addition to and
not exclusive of any rights and remedies provided by law.

 

   

   

 

19.14 Survival of Obligations       The provisions of this Agreement which have
not been performed on Completion shall remain in full force after Completion.
The Warranties and Fundamental Warranties and Indemnities shall not in any
respect be extinguished or affected by Completion.     19.15 Termination

 

  19.15.1 On termination of this Agreement in accordance with Clause 3.9 or
otherwise the Continuing Provisions shall continue to apply.         19.15.2 Any
cessation and determination pursuant to Clause 3.9 or otherwise shall be without
prejudice to the rights, obligations or liabilities of any Party which shall
have accrued or arisen prior to such termination.

 

19.16 Law and Jurisdiction

 

  19.16.1 This Agreement and any dispute or claim hereunder (whether contractual
or non-contractual) shall be construed in accordance with and governed by the
laws of England and Wales.         19.16.2 The parties agree to submit to the
exclusive jurisdiction of the Courts of England and Wales.

 

   

   

  

SCHEDULE 1

 

Purchase Price

 

ASSET   PURCHASE PRICE   Business Assets   £ 3,030,000   Total   £ 3,030,000  

 

  

  

  

Schedule 2

 

Part 1

 

Conditions To Completion

 

1. At Completion (to the extent that they have not been satisfied prior to
Completion) the Seller shall procure and deliver to the Purchaser:

 

  1.1. The Seller’s Disclosure Letter;         1.2. evidence that all mortgages,
fixed charges or other Encumbrances over the Business Assets (or any of them)
have been duly vacated (including but not limited to the Subordinated Security)
or (if the mortgages or fixed charges or other Encumbrances also relate to other
property) duly executed releases of the Business Assets from such mortgages or
fixed charges or other Encumbrances together with letters of non-crystallisation
in relation to any floating charges, in each case in the agreed form;        
1.3. a copy of a resolution of the board of directors (certified by a duly
appointed officer as true and correct) of the Seller authorising the execution
of and the performance by the Seller of its obligations under the Agreement and
each of the documents contemplated therein;         1.4. a copy of the consent
of such number of the shareholders of the Seller, as is required in order to
approve of the sale of the Business and the Business Assets to the Purchaser, in
accordance with the terms of this Agreement;         1.5. confirmation, in a
form satisfactory to the Purchaser, that the Seller has complied with its
obligations under the Securities Exchange Act of 1934 in respect of the sale of
the Business Assets, including but not limited to, the issue of a Schedule 14C
information statement; and         1.6. evidence, in a form satisfactory to the
Purchaser, that the Seller has obtained the consent of in excess of 50% of its
shareholders to the sale and purchase of the Business and the Business Assets,
as contemplated by this Agreement.

 

2. At Completion (to the extent that they have not been satisfied prior to
Completion) the Purchaser and Integumen shall procure and deliver to the Seller:

 

  2.1. The Integumen Disclosure Letter;         2.2. a copy of a resolution of
the board of directors (certified by a duly appointed officer as true and
correct) of the Purchaser and Integumen authorising the execution of and the
performance by the Purchaser and Integumen of its obligations under the
Agreement and each of the documents contemplated therein;         2.3. audited
consolidated financial statements of the Integumen as required under the
Securities Exchange Act of 1934;         2.4. evidence that the Integumen has
secured a loan facility from Ulster Bank of €1,000,000;         2.5. evidence
that the Related Transactions have completed; and         2.6. evidence that
Integumen has appointed a broker or financial advisor in respect of the Listing.

  

  

  

  

Part 2

 

Interim Period

 

Conduct of business during the Interim Period

 

1. At all times during the Interim Period, the Seller shall:

 

  1.1. procure that the Seller carries on the Business in the normal course and
in the manner provided in this Schedule 2 Part 2;         1.2. use all
reasonable endeavours to maintain the trade and trade connections of the Seller;
        1.3. promptly notify the Purchaser in writing of any material change in
the Business, financial position or assets of the Seller;         1.4. promptly
provide the Purchaser with such information relating to the business and affairs
of the Seller, and such access to their books and records, as the Purchaser may
reasonably request from time to time; and         1.5. not induce, or attempt to
induce (whether directly or indirectly), any of the Employees to terminate their
employment.

 

Matters subject to the Purchaser’s consent

 

2. During the Interim Period, the Seller shall not (nor shall it agree to),
without the Purchaser’s written consent:

 

  2.1. dispose of any material assets used or required for the operation of the
Business;         2.2.  grant any Encumbrance over any of the Business Assets;  
      2.3. allot any Shares or other securities or repurchase, redeem or agree
to repurchase or redeem any of its shares other than the issue of shares to (1)
Related Parties under the Subordinated Security necessary to release the
Encumbrances at Transfer Date; or (ii) under consultancy agreements with Related
Parties;         2.4. pass any resolution of its members which adversely affect
the transfer of the Business Assets contemplated under this Agreement;        
2.5. enter into, modify or agree to terminate any Material Contract ;        
2.6. borrow any sum in excess of £5,000;

  

  

  

 

  2.7. make any loan or cancel, release or assign any indebtedness owed to it or
any claims held by it, other than in the ordinary course of the Business;      
  2.8. enter into any lease, lease-hire or hire-purchase agreement or agreement
for payment on deferred terms;         2.9. declare or pay any dividend or make
any other distribution of its assets;         2.10. make any material
alterations to the terms of employment (including benefits) of any of its
Directors, officers or Employees;         2.11. other than to the extent
required to comply with a legislative requirement, amend any agreements or
arrangements for the payment of pensions or other benefits on retirement to any
of its current or former Employees or Directors (or any of their dependants);  
      2.12. provide any non-contractual benefit to any Director, officer,
Employee or their dependants;         2.13. dismiss any of its Employees or
employ or engage (or offer to employ or engage) any person, where such person
would be entitled to a salary in excess of £25,000;         2.14. create any
Encumbrance over any of its assets or its undertaking;         2.15. give any
financial or performance guarantee, or any similar security or indemnity;      
  2.16. commence, settle or agree to settle any legal proceedings relating to
the Business, or otherwise concerning the Company, except debt collection in the
normal course of business;         2.17. grant, modify, agree to terminate or
permit the lapse of any Intellectual Property Rights or enter into any agreement
relating to any such rights;         2.18. make any material change to the
accounting procedures, principles or policies by reference to which its accounts
are drawn up; or         2.19. permit any of its insurance policies to lapse or
do anything which would reduce the amount or scope of cover or make any of its
insurance policies void or voidable.



 

  

  

 

Part 3

 

Activities Post Completion

 

1. Subsequent to Completion (to the extent that they have not been satisfied
prior to Completion) the Seller shall procure and deliver to the Purchaser as
soon as reasonably practicable following Completion (and in any event no later
than 60 Business Days following Completion):

 

  1.1. all of the Business Assets that are capable of transfer by delivery;    
    1.2. duly executed assignments of the Business Rights, in each case in the
agreed form;         1.3. duly executed Conveyance, Assignment and Bill of Sale
in relation to any registered Business Intellectual Property in the Form of
Exhibit A;         1.4. the Business Know How reduced to writing as part of the
Records and adequately documented to enable the Purchaser to acquire its full
benefit;         1.5. the Business Contracts together with, where appropriate,
consent of any relevant third party to the assignment to Integumen of such
Business Contracts, in each case in the agreed form;         1.6. the Records
and Business Information;         1.7. completed documentation or evidence of
completed online authorisation process as required by the relevant registrar of
the domain names set out below in order to effect the transfer of those domain
names to the Purchaser:

 

  (i) www.visibleyouth.com;         (ii) www.visibleyouth.biz;         (iii)
www.visibleyouth.ca;         (iv) www.visibleyouth.cn;         (v)
www.visibleyouth.co.uk;         (vi) www.visibleyouth.com.cn;         (vii)
www.visibleyouth.info;         (viii) www.visibleyouth.net;         (ix)
www.visibleyouth.us;         (x) www.visibleyouthstore.com;         (xi)
www.visibleyouthstore.net;         (xii) www.visibleyouth.co;         (xiii)
www.visibleyouth.eu; and         (xiv) www.visibleyouth.org.

 

  1.8. any waiver, consent or other document necessary to give the Purchaser (or
its nominee(s)) full legal and beneficial ownership of the Business Assets; and
        1.9. all password and log in details for all Twitter, Facebook and other
social media accounts owned by the Seller in relation to the Visible Youth
brand.

  

  

  

  

SCHEDULE 3

 

The Business Contracts

 

  1. Snowbell Management Limited Agreement dated July 19,2015 as amended January
29, 2016 and July 15, 2016;         2. Hampshire Cosmetics Agreement dated
September 24, 2015;         3. Formula1 cosmetics development Ltd letter
Agreement dated May 5, 2016;         4. FMI Enterprises Ltd and Simon Merritt
Agreement effective October 1, 2015;         5. Outside Collective Letter
Agreement dated February 9, 2016; and         6. Agreement with PhytogenX dated
October 16, 2013 in respect of historic formulations.

  

  

  

  

SCHEDULE 4

 

The Seller’s Business Intellectual Property

 

1. Patents - Cosmetic Composition for the Treatment of Skin and Methods Thereof

 

Title of Invention   Country   Status   Serial No.   National Phase
Entry Date Cosmetic Composition for the Treatment of Skin and Methods Thereof  
Canada   Application   2,662,581   March 5, 2009 Cosmetic Composition for the
Treatment of Skin and Methods Thereof   United States   Granted June 2014  
12/439,811   March 3, 2009 Cosmetic Composition for the Treatment of Skin and
Methods Thereof   Europe   Application   078005865   March 16, 2009 Cosmetic
Composition for the Treatment of Skin and Methods Thereof   Australia   Granted
January 2014   2007295894   April 2, 2009 Cosmetic Composition for the Treatment
of Skin and Methods Thereof   New Zealand   Granted January 2013   575334  
March 5, 2009 Cosmetic Composition for the Treatment of Skin and Methods Thereof
  China   Granted December 2013   100037   April 9, 2009 Cosmetic Composition
for the Treatment of Skin and Methods Thereof   Japan   Granted May 2015  
2009/527658   March 10, 2009 Cosmetic Composition for the Treatment of Skin and
Methods Thereof   Hong Kong   Application   09110376.4   November 6, 2009

 

2. New Patent Application for Extending the Cosmetic Effects of Botox®* and
Dermal Fillers

 

Title of Invention   Country   Status   Serial No. Methods and Compositions for
Enhancing and Extending the Cosmetic Effects of Non-Surgical Interventions  
Patent Co-operation Treaty   Application   PCT/US15/23183

 

  

  

 

3. Trademarks

 

Trademark   Country   Registration No.   Classes   Status Visible Youth   United
States   3139439   03   Granted/Registered Visible Youth   Australia   768865  
03, 05   Granted/Registered Visible Youth   Canada   A393144   03, 05  
Granted/Registered Visible Youth   France   1590434   03, 05  
Granted/Registered Visible Youth   Japan   2457750   03   Granted/Registered
Visible Youth   Switzerland   508958   03, 05   Granted/Registered Visible Youth
  EU Community   002984367   03, 05   Granted/Registered Visible Youth   EU
Community   015447592   03, 05   Application VY Logo   EU Community   015454051
  03, 05   Application Visible Youth   PR China   12407092/12407091   03, 05  
Application

 

4. Domain Names

 

  (i) www.visibleyouth.com;         (i) www.visibleyouth.biz;         (ii)
www.visibleyouth.ca;         (iii) www.visibleyouth.cn;         (iv)
www.visibleyouth.co.uk;         (v) www.visibleyouth.com.cn;         (vi)
www.visibleyouth.info;         (vii) www.visibleyouth.net;         (viii)
www.visibleyouth.us;         (ix) www.visibleyouthstore.com;         (x)
www.visibleyouthstore.net;         (xi) www.visibleyouth.co;         (xii)
www.visibleyouth.eu         (xiii) www.visibleyouth.org; and         (xiv) all
Twitter and Facebook accounts owned by the Seller in relation to the Visible
Youth brand.

 

5. Unregistered marks

 

“It’s the molecule”

Existing Visible Youth Logo

 

6. Copyright

 

Copyright in photography by Stephen Marwood dated February 18, 2016.

 

  

  

 

The Integumen Business Intellectual Property

 

1. Patents

 

    Country   Status   Serial No.   National Phase
Entry Date Antimicrobial formulation containing usnic acid/usnate, primary
solvent, glycol and hydrophobic fatty acid/alcohol component   Europe   Granted
January 2015  

WO-2011/055139

EP 2496215 B1

  1.11.10 Usnic acid + copper/bismuth salt as antibacterial/anti-acne agent  
Europe   Granted August 2016  

WO-2012/085559

EP 2654746 B1

  20.12.11 “Hi-lo” usnic acid/usnate formulations   Europe   Pending  

WO-2012/131347

EP 2691076 A1

  26.03.12

“Hi-lo” usnic acid/usnate formulations

 

  USA   Pending  

WO-2012/131347

 

  26.03.12

“Hi-lo” salicylic acid formulations

 

  Europe   Pending  

WO-2012/131348

EP 2691077 A1

  26.03.12

“Hi-lo” salicylic acid formulations

 

  USA   Pending  

WO-2012/131348

  26.03.12

 

2. Trademark

 

    Country   Registration Number   Classes   Status Clarogel   Europe  
015003131   03,05 Registered   Registered

 

  

  

 

SCHEDULE 5

 

Assumed Liabilities

 

1. Those liabilities costs and expenses which are specifically set out in
Schedule 1 to the Seller’s Disclosure Letter.

 

  

  

 

 

SCHEDULE 6

 

Business Assets

 

1. Visible Youth Limited No 06946564

 

  

  

 

 

SCHEDULE 7

 

The Property

 

None.

 

  

  

 

SCHEDULE 8

 

Seller Warranties

 

Part 1

 

Fundamental Warranties of Seller

 

1. CAPACITY

 

The Seller confirms that it has full legal right, power and authority to enter
into and perform the obligations contained in this Agreement and all documents
and transactions referred to in this Agreement by which it is a party without
obtaining the consent or approval of any other person, court, governmental
authority or other third party, other than the consent of a majority of its
shareholder which shall not have been obtained on the date on which this
Agreement is entered into by the Parties but which shall be obtained in advance
of Completion. Furthermore, the Seller confirms that this Agreement constitutes
obligations legally binding on the Seller in accordance with its terms.

 

2. INSIDERS’ INTERESTS

 

  2.1. There is not outstanding and there has not at any time during the period
of three years ending on the date of this Agreement been outstanding any
Contract relating to the Business to which the Seller is or was a party and in
which any Insider is or was interested in any way whatsoever (excluding the
Subordinated Security and any Contract of employment or consultancy agreement
between the Seller and any Related Party).         2.2. No Insider has any
interest, direct or indirect, in any trade or business which competes or is
likely to compete with the Business.

 

3. ASSETS

 

  3.1. Each of the Business Assets is legally and beneficially owned by the
Seller free from any Encumbrance or any claim to, or Contract to grant, any
Encumbrance, (other than the Subordinated Security which will be released on
Completion and the rights of Dr G Hack in respect of PCT/US15/23183; Methods and
Compositions for Enhancing and Extending the Cosmetic Effects of Non-Surgical
Interventions) and is not to any extent surplus to the requirements of the
Business.         3.2. The Seller has not agreed to acquire or develop any of
the Business Assets on terms that the property in it does not pass until full
payment is made other than product formulations and packaging designs under The
Business Contracts itemised on Schedule 3 .         3.3. The Business Assets
comprise all the assets now used in the Business and that are necessary or
desirable for the carrying on of the Business in the manner in which it is
currently carried on.

  

  

  

 

PART 2

 

General Warranties of Seller

 

1. THE ACCOUNTS

 

  1.1. True and fair view

 

The Seller Accounts (a copy of which is enclosed in the Disclosure Documents)
give a true and fair view of the assets, liabilities and financial position of
the Seller as at the Seller Accounting Date and of the profits (or losses) of
the Seller for the financial year ending on that date.

 

  1.2. Compliance with Accounting Standards

 

The Accounts have been properly prepared in accordance with the historical cost
convention, with all applicable laws and with US GAAP.

 

  1.3. Audit

 

The Accounts have been audited and include all audit reports required, that are
unqualified and do not include any reference to any matters to which the auditor
wished to draw attention by way of emphasis, as contemplated other than as
disclosed in the Seller’s Disclosure Letter.

 

  1.4. Consistency

 

The Accounts have been prepared in accordance with the accounting policies and
applying the methods and underlying assumptions in each case as used in the
preparation of the statutory accounts of the Seller for the preceding 3 (three)
financial years.

 

  1.5. Provisions and disclosures

 

The Seller’s Accounts:

 

  1.5.1. fully provide for all liabilities whatsoever (other than contingent or
potential liabilities which are fully disclosed in the Seller’s Accounts) and
fully disclose all capital, pension and other financial commitments of the
Seller as at the Seller Accounting Date; and         1.5.2. fully provide for
all bad and doubtful debts or, where US GAAP applies, all impairment of trade
receivables, as at the Seller Accounting Date.

 

  1.6. Assets and profits (or losses)

 

The Seller Accounts correctly and accurately set forth all the assets of the
Seller that are attributable to the Business as at the Seller Accounting Date
and the profits (or losses) of the Seller for the financial year which ended on
the Seller Accounting Date.

  

  

  

 

  1.7. Non-recurring and unusual items

 

The profits or losses and assets and liabilities of the Seller for the 3 (three)
consecutive financial years ended on the Seller Accounting Date as shown by the
Seller Accounts (and by the previous statutory accounts of the Seller delivered
to the Purchaser) have not been affected by:

 

  1.7.1. the inclusion of any exceptional, unusual or non-recurring items,
events or transactions;         1.7.2. transactions entered into otherwise than
on normal commercial terms; or         1.7.3. by any other factors rendering
such profits or losses or assets and liabilities for any of such periods
unusually high or low.         1.8. Stock

 

The Seller Accounts attribute a value to Stock which is the lower of cost or net
realisable value as at the Seller Accounting Date after wholly writing off all
redundant or obsolete Stock and appropriately writing down all slow moving and
damaged Stock. The methods used in calculating cost and net realisable value for
the purposes of valuing Stock in the Seller Accounts were the same as those used
for the purpose of valuing Stock in the statutory accounts of the Seller for the
preceding 3 (three) financial years.

 

2. RECORDS     2.1. The Records (including all invoices and other records
required for VAT purposes and the Business Information):

 

  2.1.1. are complete, accurate and up to date;         2.1.2. give and reflect
an accurate record of the financial, contractual and trading position of the
Business and of its plant and machinery, fixed and current assets and
liabilities (actual and contingent), debtors and creditors and stock-in-trade
and all other matters which would normally be expected to appear in them; and  
      2.1.3. are exclusively owned by the Seller, under its direct control and
in its possession.

  

  

  

 

3. MANAGEMENT ACCOUNTS     3.1. The Management Accounts (a copy of which is
enclosed in the Seller’s Disclosure Letter) have been prepared in accordance
with the accounting principles and policies, and applying the methods and
underlying assumptions used in the preparation of:

 

  3.1.1. the Seller Accounts; and         3.1.2. the management accounts for the
Seller prepared for the 6 months period to the Seller Accounting Date,

 

and those accounting principles, policies, methods and underlying assumptions
have been consistently applied throughout the period to which the Management
Accounts relate.

 

3.2. The Management Accounts:

 

  3.2.1. are not misleading in any respect;         3.2.2. fairly reflect the
value of any of the assets and liabilities of the Seller as at the dates to
which they were drawn up; and         3.2.3. fairly reflect the profits and
turnover of the Seller in respect of the periods to which they relate.

 

4. CHANGES SINCE THE ACCOUNTING DATE     4.1. Since the Seller Accounting Date:

 

  4.1.1. the Business has been carried on in the ordinary and usual course and
in the same manner (including nature and scope) as in the 12 months preceding
the Seller Accounting Date;         4.1.2. there has been no adverse change in
the financial or trading position or prospects of the Seller in relation to the
Business including any adverse change in respect of turnover, profits, margins
of profitability, liabilities (actual or contingent) or expenses (direct or
indirect) of the Seller in relation to the Business;         4.1.3. there has
been no reduction in the value of the net assets of the Seller attributable to
the Business determined in accordance with the same accounting policies as those
applied in the Seller Accounts (on the basis that each of the assets of the
Seller is valued at a figure no greater than the value attributed to it in the
Seller Accounts or, in the case of any assets acquired by the Seller after the
Seller Accounting Date, at a figure no greater than cost);         4.1.4. the
Seller has not acquired, or agreed to acquire, in relation to the Business any
single asset having a value in excess of £10,000 or assets having an aggregate
value in excess of £20,000;

  

  

  

 

  4.1.5. the Seller has not disposed of, or agreed to dispose of, any asset of
the Business (excluding Stock disposed of in the ordinary and usual course of
business) having a value reflected in the Seller Accounts in excess of £10,000
or acquired since the Seller Accounting Date; and         4.1.6. the Seller has
not assumed or incurred, or agreed to assume or incur, a liability, obligation
or expense (actual or contingent) in relation to the Business for a value in
excess of £20,000.

 

5. DEBTS

 

5.1. No single person owes the Seller more than £20,000 at the date of this
Agreement in relation to the Business.     5.2. Not more than 10% of the
aggregate value of the Trade Debts (apart from bad and doubtful debts to the
extent to which they have been provided for in the Accounts) are owed by any
single person.     5.3. The Seller is not entitled to the benefit of any of the
Trade Debts otherwise than as the original creditor and the Seller has not
factored, deferred or discounted any of the Trade Debts or agreed to do so.    
5.4. All of the Trade Debts (apart from bad and doubtful debts to the extent to
which they have been provided for in the Seller Accounts) will realise in the
normal course of collection and in any event within three months after
Completion without any rebate, allowance or repayment having to be made to the
debtor concerned, their full value as included in the Accounts or in the books
of the Seller, and no such debt nor any part of it has been outstanding for more
than two months from its due date for payment.

 

6. INTELLECTUAL PROPERTY RIGHTS AND KNOW HOW     6.1. All Intellectual Property
Rights and Know How used in, or held in relation to, the Business (save for
Intellectual Property Rights and Know How licensed to the Seller under any
Business Contract and identified in Schedule 3) are legally and beneficially
owned by the Seller free from any Encumbrance other than the Subordinated
Security which will be released on Completion and the rights of Dr G Hack in
respect of PCT/US15/23183; Methods and Compositions for Enhancing and Extending
the Cosmetic Effects of Non-Surgical Interventions.     6.2. All Business
Intellectual Property is listed and described in Schedule 4 and, together with
the Business Know How, comprises all the Intellectual Property Rights and Know
How that is necessary or desirable for the Seller to operate the Business as it
is currently operated.     6.3. All Business Intellectual Property is (and
nothing has been done or omitted to be done whereby any of it might cease to be)
valid, subsisting and enforceable. In respect of registered Business
Intellectual Property, all renewal fees have been duly paid, all steps required
for their maintenance and protection have been taken and to the best of Seller’s
knowledge, information and belief there are no grounds on which any person is or
will be able to seek cancellation, rectification, revocation or any other
modification of any registration.

  

  

  

 

6.4. There are, and have been, no proceedings, actions or claims and none are
pending or threatened or will arise, impugning the title, validity or
enforceability of any of the Business Intellectual Property or Business Know How
or claiming any right or interest in the Business Intellectual Property or the
Business Know How other than as disclosed in the Seller’s Disclosure Letter.    
6.5. There is, and has been, no infringement of any of the Business Intellectual
Property and none is pending or threatened other than as disclosed in the
Seller’s Disclosure Letter.     6.6. Subject to paragraph 6.11, no Contract or
consent in respect of any of the Business Intellectual Property or Business Know
How has been entered into or given by the Seller in favour of any third party
and the Seller is not obliged to enter into any such Contract or grant any such
consent.     6.7. The past and present activities of the Seller (including the
processes, methods, Software, goods and services used or dealt in by it, and the
products or services manufactured or supplied by it) in relation to the
Business:

 

  6.7.1. subject to paragraph 6.11, are not, and have not been, subject to the
licence, consent or permission of, or payment to, any other party;        
6.7.2. to the best of Seller’s knowledge, information and belief do not
infringe, have not infringed and will not result in any claim in relation to,
any Intellectual Property Rights or Know-How of any third party; and        
6.7.3. to the best of Seller’s knowledge, information and belief have not, and
will not, result in a claim in respect of Intellectual Property Rights against
the Seller including any liability to any compensation under Section 40 and
Section 41 of the Patents Act 1977.

 

6.8. The Business Know How is all clearly and comprehensively documented and is
contained in (and forms part of) the Records and all such documents are held by
the Seller and will be available for delivery to the Purchaser as provided for
in this Agreement.     6.9. The Seller has not disclosed, and is not obliged to
disclose, any of the Business Know How to any third party, other than those of
its officers, employees or consultants who are bound by obligations of
confidence. Save for the Employees, no third party has had access to any of the
Business Know How. The Seller is not restricted in its ability to use, or to
disclose any of the Business Know How.     6.10. To the best of Seller’s
knowledge, information and belief there are no circumstances which would render
any current application for registration of the Business Intellectual Property
unacceptable to the relevant registry or other authority or which would prevent
any such application from proceeding to grant and registration.

  

  

  

 

6.11. Complete and accurate copies of all licences, sub-licences and other
agreements whereby the Seller is licensed or otherwise authorised to use the
Intellectual Property Rights, or Know How of a third party in connection with
the Business or whereby the Seller licenses or otherwise authorises a third
party to use any of the Business Intellectual Property or Business Know How are
enclosed in the Seller’s Disclosure Letter. All of them are in full force and
effect, no notice having been given to terminate them, and the obligations of
all parties in respect of them have been fully complied with and no disputes
have arisen in respect of them.     6.12. The Seller has in its possession all
necessary drawings, descriptions, artwork, specifications, prototypes, databases
and other documents and things necessary to establish the Seller’s ownership of
the Business Intellectual Property and the Business Know How and, to the extent
that it is relevant to establish the existence of Intellectual Property Rights,
to prove that such is original or novel or both, as the case may be. All such
items are contained in (and form part of) the Records.     6.13. Paragraph 4 of
Schedule 4 contains a full list of domain names and other electronic addresses
in connection with the internet or worldwide web (including e-mail addresses)
which are held by, registered on behalf of, or are or have been used in respect
of the Business. The Seller confirms that it is the registered owner of each
such domain name set out in Schedule 4.     6.14. The execution and performance
of this Agreement will not result in the termination of, or materially affect
any, Business Intellectual Property Rights or licences, sub-licences and other
agreements whereby the Seller is licensed or otherwise authorised to use the
Intellectual Property Rights, or Know How of a third party in connection with
the Business or whereby the Seller licenses or otherwise authorises a third
party to use any of the Business Intellectual Property or Business Know How.    
6.15. The activities involved in the conduct of the Business:

 

  6.15.1. to the best of Seller’s knowledge, information and belief have not
infringed, do not infringe and are not likely to infringe the Intellectual
Property Rights of any third party;         6.15.2. to the best of Seller’s
knowledge, information and belief have not constituted, do not constitute and
are not likely to constitute any breach of confidence, passing off or actionable
act of unfair competition; and         6.15.3. have not given and do not give
rise to any obligation to pay any royalty, fee, compensation or any other sum
whatsoever.

  

  

  

 

7. PROPERTY     7.1. Details of the Property       The particulars of the
Property shown in Schedule 7 (including in the case of registered land the class
of title and title number) are true, complete and accurate.     8. ENVIRONMENTAL
    8.1. EHS Permits

 

  8.1.1. The Seller has lawfully obtained all EHS Permits. Each EHS Permit is in
full force and effect and the Seller complies and has complied at all times with
and can continue to comply in the future with all conditions of each such EHS
Permit.         8.1.2. True and complete copies of all EHS Permits obtained by
the Seller (including any variation notices applicable thereto) are included in
the Seller’s Disclosure Letter.         8.1.3. No works or costs are or will be
necessary to obtain or secure compliance with or maintain any EHS Permit, or
otherwise for the Business to comply with EHS Law and so far as the Seller is
aware there is not, and is not likely to be, any requirement for an EHS Permit
to be obtained after Completion.         8.1.4. The Seller has not received any
communication in any form in respect of any EHS Permit, refusing, varying,
modifying, revoking, suspending or cancelling the same or indicating an
intention or threatening so to do and there are no facts or circumstances which
may result in any EHS Permit being refused, breached, varied, modified, revoked
or suspended or which may prejudice its renewal or transfer.

 

8.2. Compliance with EHS Law

 

  8.2.1. The Seller and its officers, agents and employees comply and have at
all times complied with EHS Law in operating the Business.         8.2.2. The
Seller has not received any communication in any form from any relevant
authority from which it appears that it may be or is alleged to be in breach of
EHS Law, or where failure to comply with such communication could constitute a
breach of EHS Law or where compliance with such communication could be secured
by further proceedings by such relevant authority. There are no circumstances
which might give rise to such a communication being received and the Seller is
not aware of any intention on the part of any such authority to give such
communication.

  

  

  

 

8.3. Liability

 

  8.3.1. There are no facts or circumstances which may give rise to any actual
or potential liability (whether civil or criminal) on the part of the Seller or
any of its officers in relation to EHS Matters as a result of its operation of
the Business.         8.3.2. The Seller has not received any notice or
intimation of any complaint or claim from any person in respect of EHS Matters
that relates to the Business.         8.3.3. The Seller is not, and has not
been, engaged in any action, litigation, arbitration or dispute resolution
proceedings or subject to any investigation under EHS Law or otherwise in
relation to EHS Matters that relate(s) to the Business and the Seller is not
aware of any such matters pending or being threatened or of any circumstances or
facts likely to give rise to any such matters.

 

8.4. Hazardous Substances

 

  8.4.1. The Property (including buildings) is free from any Hazardous Substance
which could give rise (whether on the relevant site or elsewhere) to any actual
or potential liability on the part of the Seller under EHS Law.         8.4.2.
There are no circumstances which may require expenditure (whether by the Seller
or by any other person or authority) in cleaning up or decontaminating or
otherwise on the Property in order to comply with EHS Law or otherwise for the
protection of the Environment.

 

8.5. Information

 

  8.5.1. The Seller has at all times properly supplied to the competent
authorities all information required by EHS Law to be supplied, all such
information given (whether under a legal obligation or otherwise) was correct at
the time the information was supplied and all information contained on public
registers relating to such matters and all information records and data required
to be maintained under EHS Law are complete and accurate.         8.5.2. Full
details of any remedial work carried out at the Property or any part of it and
of any environmental assessment, audit, review or investigation conducted by or
on behalf of the Seller or otherwise in relation to the Property or any part of
it are set out in the Disclosure Documents.

  

  

  

 

9. CONTRACTS       Insurance     9.1. Full particulars of the Seller’s
insurances that relate to the Business or any part of it or to any of the
Business Assets including any applicable application or proposal form and any
related material provided to the insurer on the placement or renewal of each
such insurance are set out in the Seller’s Disclosure Letter.     9.2. Full
particulars of all claims (whether paid or outstanding) against, and if
different all notifications to, the Seller’s insurances that relate to the
Business or any part of it or to any of the Business Assets which have been made
in the last 5 years are set out in the Seller’s Disclosure Letter.     9.3. In
the last 5 years the Seller has not failed:

 

  9.3.1. to notify to any insurer any fact, matter or other circumstance which
the Seller could and/or should have notified; or         9.3.2. to make a claim
which the Seller could and/or should have made, in compliance with any
applicable insurance policy.

 

9.4. In the last 5 years no insurer has delayed, declined or otherwise failed to
settle in full any claim without the Seller’s agreement, and full particulars of
all claims whose settlement in whole or part the Seller agreed could be delayed,
declined or otherwise not made are set out in the Seller’s Disclosure Letter.  
    Material contracts     9.5. Other than as disclosed in the Seller’s
Disclosure Letter, none of the Business Contracts:

 

  9.5.1. involves agency, distributorship, franchising, marketing rights,
information sharing, manufacturing rights, consultancy, servicing, maintenance,
inspection or testing;         9.5.2. involves partnership, joint venture,
consortium, joint development, shareholders’ or similar arrangements;        
9.5.3. involves hire purchase, conditional sale, credit sale, leasing, hiring or
similar arrangements;         9.5.4. involves or is likely to involve any
capital expenditure by the Seller in relation to the Business or involves or is
likely to involve an aggregate expenditure or receipt in excess of £10,000 by
the Seller in relation to the Business;         9.5.5. is incapable of complete
performance in accordance with its terms within six months after the date on
which it was entered into;

  

  

  

 

  9.5.6. cannot readily be fulfilled or performed by the Seller;         9.5.7.
is one that the Seller believes may result in a loss to the Seller;        
9.5.8. involves or is likely to involve the receipt or payment of a price above
or below the prevailing market price ruling at the date of this Agreement or any
other obligation, restriction, expenditure or receipt of an unusual, onerous or
exceptional nature;         9.5.9. is for the supply of goods by or to the
Seller on a sale or return basis or on a consignment stock basis;        
9.5.10. is for the supply of goods or services by or to the Seller on terms
under which retrospective or future discounts, price reductions or other
financial incentives are given;         9.5.11. is for the supply of goods or
services by or to the Seller which is not on the current standard terms and
conditions on which the Seller normally contracts to buy or supply goods or
services, copies of which are included in the Seller’s Disclosure Letter;      
  9.5.12. involves the forward purchase or sale of any currency, commodity,
precious metal or other asset or any option to do the same;         9.5.13.
involves delegation of any power under a power of attorney or authorisation of
any person (as agent or otherwise) to bind or commit the Seller to any
obligation;         9.5.14. restricts the freedom of the Seller to carry on its
business in any part of the world or to use or exploit any of its assets, in
each case in such manner as it may think fit;         9.5.15. involves
conditions, warranties, indemnities or representations given in connection with
a sale of shares or an undertaking or fixed assets;         9.5.16. is a
guarantee, indemnity, surety or form of comfort in respect of the obligations of
a third party, under which any liability or contingent liability is outstanding;
        9.5.17. includes any term which is not, or may not be, binding on the
Seller or any other party in consequence of the Unfair Terms in Consumer
Contracts Regulations 1999;         9.5.18. is not on arm’s length terms or is
in any way otherwise than in the ordinary and proper course of the Seller’s
business; or         9.5.19. relates to the management of the Business by the
Seller or to the ownership or transfer of ownership or the letting of any of the
Business Assets or the provision of finance, goods, services or other facilities
to or by the Seller in any way relating to the Business or the Business Assets.

  

  

  

 

9.6. Other than the Business Contracts there are no other Contracts and no
arrangements or understandings (whether legally binding or not) relating to the
Business or the Business Assets which are material in relation to the Business
or which the Purchaser would require to enable it to carry on the Business in
the same manner as previously carried on by the Seller.       Other business
matters     9.7. During the 12 months ending on the date of this Agreement there
has been no substantial change in the basis or terms on which any person is
prepared to do business with the Seller in relation to the Business (apart from
normal price changes), and no substantial customer or supplier of the Seller in
relation to the Business (providing 5% or more of the Business’s supplies or
turnover in any accounting period) has ceased or substantially reduced its
business with the Seller, and no indication has been received by the Seller that
there will or may be any such change, cessation or reduction.     9.8. The
Seller does not carry on the Business under any names other than the business
names of “Enhance Skin Products Inc.” and “Visible Youth” and there are no
circumstances that might prevent the Purchaser from continuing to carry on the
Business under such names.     9.9. During the 12 months ending on the date of
this Agreement no code of practice and no notice affecting prices has been
issued by any government department, association or similar body which relates
to the Business.     9.10. There are no special circumstances which might lend
to a restriction or hindrance of supply of the services now supplied by the
Business.     10. COMPLIANCE, DISPUTES       General legal compliance     10.1.
The Seller has obtained all necessary licences, consents, permits and
authorities (public and private) to enable it to carry on the Business
effectively in the places and in the manner in which the Business is now carried
on. All such licences, consents, permits and authorities (copies of which are
included in the Seller’s Disclosure Letter) are valid and subsisting and have
been complied with in all respects and there is no reason why any of them should
be suspended, cancelled or revoked.     10.2. All legislation and all orders,
provisions, directions and conditions relating to the Business Assets or the
conduct of the Business (including tax) have been duly complied with in all
respects save as Disclosed in Seller’s Disclosure Letter.

 

  

  

 

10.3. There is no pending legislation, statutory instrument, directive,
regulation or standard (including any British or European Union standard) which
is likely to affect the manner in which the Seller conducts the Business or the
nature or specification of its products or supplies.     10.4. None of the
officers, agents or employees of the Seller (during the course of his duties in
relation to the Business) has committed or omitted to do any act or thing in
contravention of any law, order, regulation or the like in the United Kingdom or
elsewhere.     10.5. There is not pending, or in existence, any investigation or
enquiry by, or on behalf of, any governmental or other body in respect of the
affairs of the Business.     10.6. The Business Assets do not include any
“criminal property” as defined by section 340 (3) of the Proceeds of Crime Act
2002 (but disregarding paragraph (b) of that definition), save as Disclosed in
the Seller’s Disclosure Letter expressly by reference to this paragraph 10.6.  
    Fair trading     10.7. No agreement, transaction, practice or arrangement
carried on or proposed to be carried on in connection with the Business by the
Seller (or by any person for whose acts or defaults the Seller may be
contractually or vicariously liable), whether unilaterally or with others, or to
which the Seller (or any such person) is or proposes to become a party, and no
state of affairs applicable to the Seller (or any such person) in relation to
the Business:

 

  10.7.1. is or ought to have been registered in accordance with the provisions
of the Restrictive Trade Practices Acts 1976 and 1977 or is or has been the
subject of any enquiry, investigation or proceeding under the Restrictive Trade
Practices Acts 1976 and 1977 or the Resale Prices Act 1976;         10.7.2. is
or has been the subject of an enquiry, investigation, reference or report under
the Enterprise Act 2002, the Competition Act 1998 or any other legislation
relating to monopolies or mergers or markets including the Fair Trade Act 1973;
        10.7.3. infringes or falls within the scope of the offence created by
section 188 of the Enterprise Act 2002;         10.7.4. infringes or falls
within the scope of Chapter I of the Competition Act 1998, or constitutes an
abuse of dominant position contrary to Chapter II of such Act or is or has been
the subject of any enquiry, request for information, investigation or
proceedings in respect of either of these Chapters;         10.7.5. infringes or
falls within the scope of Article 101 of the EC Treaty, or constitutes an abuse
of dominant position contrary to Article 102 of the EC Treaty, or infringes or
falls within the scope of any regulation or other enactment made under Article
103 of the EC Treaty, or is or has been the subject of any enquiry, request for
information, investigation or proceedings in respect of any of those Articles;

  

  

  

 

  10.7.6. infringes or falls within the scope of any other competition,
anti-restrictive trade practice, anti-trust or consumer protection law or
legislation applicable in the United Kingdom or elsewhere and not specifically
mentioned in this paragraph or is or has been subject to any investigation,
request for information, notice or other communication by any court,
governmental or regulatory authority; or         10.7.7. contravenes the
provisions of the Trade Descriptions Acts 1968 and 1972,

 

and there are no circumstances indicating that any such enquiry, investigation,
proceeding, reference or report relating to any such matter is likely to be
made.

 

10.8. The Seller has not made or threatened to make in relation to the Business
any complaint against any other person to any relevant authority under any law
or legislation referred to in this paragraph 10.8.     10.9. The Seller has not
(in relation to the Business or any of the Business Assets) given any assurance
or undertaking to the Restrictive Practices Court, the Secretary of State for
Trade and Industry, the Competition and Markets Authority, the Commission or
General Court or Court of Justice of the European Union, or any other court,
person or body, and the Seller is not subject to any act, decision, regulation,
order or other instrument (statutory or otherwise) made by any of them relating
to any matter referred to in this paragraph 10.9.     10.10. The Seller is not
(in relation to the Business or any of the Business Assets) in default or in
contravention of any article, act, decision, regulation, order or other
instrument or of any assurance or undertaking relating to any matter referred to
in this paragraph 10.10.

 

11. LITIGATION     11.1. Neither the Seller, nor any person for whose acts or
defaults the Seller may be contractually or vicariously liable, is involved
(whether as claimant, defendant or otherwise) in any civil, criminal, tribunal,
arbitration, administrative or other proceedings in respect of the Business or
any of the Business Assets other than as disclosed in the Seller’s Disclosure
Letter.     11.2. No civil, criminal, tribunal, arbitration, administrative or
other proceedings are pending or threatened by or against or concern the Seller
in relation to the Business and there are no facts or circumstances likely to
result in any such proceedings other than as disclosed in the Seller’s
Disclosure Letter.     11.3. There is no outstanding or unsatisfied judgment,
decree, order, award or decision of a court, tribunal, arbitrator or
governmental agency against the Seller in relation to the Business and the
Seller is not party to any undertaking or assurance given to a court, tribunal
or any other person in connection with the determination or settlement of any
claim or proceedings in relation to the Business.

 

  

  

 

12. ANTI-CORRUPTION     12.1. The Seller has in place adequate procedures
designed to prevent its agents, employees, consultants and any other person who
performs services for or on its behalf, from undertaking any conduct which might
lead to the Seller being in breach of Section 7 of the Bribery Act 2010.    
12.2. None of the employees or agents or anyone who performs or has performed
services for or on behalf of the Seller in the context of the Business has done
or omitted to do any act or thing which constitutes or may constitute an offence
under Anti-Bribery Laws.     13. DEFAULT     13.1. The Seller has not in the
course of carrying on the Business manufactured, sold or supplied any product or
service which did not or does not comply fully with all applicable laws,
regulations, standards (including any British or European Union standards) and
customers’ specifications or any representation or contractual term expressly or
impliedly made by the Seller or which is, was or will become defective or
unsafe.     13.2. The Seller is not in breach of any Contract to which it is a
party and which relates to or affects the Business, and no other party to any
such Contract is in breach of it. All agreements, rights, commitments,
obligations, arrangements and understandings relating to or affecting the
Business to which the Seller is a party are valid and enforceable. The Seller is
not aware of any grounds for the termination, rescission, avoidance or
repudiation of any Business Contract by the Seller or any other party to any
such Business Contract.     14. INSOLVENCY     14.1. No meeting has been
convened at which a resolution will be proposed, no petition has been presented,
no order has been made and no resolution has been passed for the winding-up of
the Seller or for the appointment of any provisional liquidator. The Seller has
not called any formal or informal meeting of all or any of its creditors.    
14.2. No administrative receiver, receiver or receiver and manager has been
appointed of the whole or any part of the property, assets or undertaking of the
Seller.

  

  

  

 

14.3. No administrator has been appointed in respect of the Seller and no steps
or actions have been taken in connection with the appointment of an
administrator in respect of the Seller.     14.4. No voluntary arrangement has
been proposed or approved under Part I Insolvency Act 1986 and no compromise or
arrangement has been proposed, agreed to or sanctioned under Sections 895 to
Section 901 of the Companies Act in respect of the Seller.     14.5. No
distress, execution or other process has been levied on or applied for in
respect of any of the Business Assets.     14.6. The Seller has not stopped or
suspended the payment of its debts or received a written demand pursuant to
section 123(1)(a) Insolvency Act 1986 and the Seller is not insolvent or unable
to pay its debts within the meaning of section 123 Insolvency Act 1986.    
14.7. No disqualification order has at any time been made pursuant to the
provisions of the Company Directors Disqualification Act 1986 or proceedings
threatened against any former or current officer of the Seller.     14.8.
Neither the Seller nor any of its directors has consulted a person qualified to
act as an insolvency practitioner under Part XIII of the Insolvency Act 1986 or
with a view to minimising the potential loss to the Seller’s creditors or
otherwise in relation to any financial difficulty of the Seller.     14.9. The
Seller has not been a party to any transaction at an undervalue as defined in
section 238 of the Insolvency Act 1986 nor has it given nor received any
preference as defined in section 239 of the Insolvency Act 1986, in either case
within the period of two years ending on the date of this Agreement.     14.10.
There are no facts in existence which are likely to lead to any of the events or
circumstances referred to in this paragraph 14.     15. EFFECTS OF THE AGREEMENT
    15.1. The customers and suppliers of the Business have not been directly
informed by the Seller that the Business may or will be sold to the Purchaser,
but, so far as the Seller is aware (without having made due enquiry), the
acquisition of the Business by the Purchaser will not, and will not be likely
to, affect the relationship between the Business and its customers, suppliers or
the employees.     15.2. The execution of this Agreement and the observance and
performance of its provisions will not and is not likely to:

  

  

  

 

  15.2.1. result in a breach of any Contract, law, regulation, order, judgment,
injunction, undertaking, decree or similar imposition to or by which the Seller
is party or bound, or entitle any person to terminate or avoid any Contract to
which the Seller is party, or have any material effect on any such Contract;    
    15.2.2. result in the loss or impairment of or any default under any
licence, authorisation or consent required by the Seller for the purposes of the
Business; or         15.2.3. result in the creation, imposition, crystallisation
or enforcement of any Encumbrance whatsoever on any of the Business Assets.

 

15.3. There is no Contract to which the Seller is party in respect of the
Business which depends on the continuation of the connection (whether as
shareholder or officer of the Seller or otherwise) of any person with the
Seller.     16. GUARANTEE       There is not now outstanding in respect of the
Business any guarantee or agreement for indemnity or for suretyship given by or
for the accommodation of the Business otherwise than by the Seller and all such
guarantees or agreements have been Disclosed in the Seller’s Disclosure Letter.
    17. TAX MATTERS       All federal, state and other tax returns and reports
of the Seller required by law to be filed have been duly filed, and all federal,
state and other taxes, assessments, fees and other governmental charges upon the
Seller with respect to its properties, assets, incomes, franchises or business
which are due and payable have been paid or a reasonable reserve for such
payment established on the Seller’s balance sheet except as disclosed in the
Seller’s Disclosure Letter.

  

  

  

  

SCHEDULE 9

 

Integumen Warranties

 

PART 1

 

Fundamental Warranties of Integumen and the Purchaser

 

1. OWNERSHIP OF SHARES       Integumen warrants that the Consideration Shares
shall be validly issued and non-assessable to the Seller and free and clear of
all Encumbrances and such shares shall be fully paid up.     2. CAPACITY      
The Purchaser and Integumen each confirm that they have full legal right, power
and authority to enter into and perform the obligations contained in this
Agreement and all documents and transactions referred to in this Agreement by
which it is a party without obtaining the consent or approval of any other
person, court, governmental authority or other third party. Furthermore, the
Purchaser and Integumen each confirm that this Agreement constitutes obligations
legally binding on them in accordance with its terms.

  

  

  

  

PART 2

 

General Warranties of Integumen and the Purchaser

 

1. THE ACCOUNTS     1.1. True and fair view       The Integumen Accounts (a copy
of which is enclosed in Integumen’s Disclosure Letter) give a true and fair view
of the assets, liabilities and financial position of Integumen as at the
Integumen Accounting Date and of the profits (or losses) of Integumen for the
financial year ending on that date.     1.2. Compliance with Accounting
Standards       The Integumen Accounts have been properly prepared in accordance
with the historical cost convention, with all applicable laws and with
International Accounting Standards.     1.3. Audit       The Innovenn UK
Limited, Lifesciencehub UK Limited Accounts have been audited and include all
audit reports required, that are unqualified and do not include any reference to
any matters to which the auditor wished to draw attention by way of emphasis, as
contemplated other than as Disclosed in the Integumen Disclosure Letter.    
1.4. Consistency       The Integumen Accounts have been prepared in accordance
with the accounting policies and applying the methods and underlying assumptions
in each case as used in the preparation of the statutory accounts of Integumen
since its incorporation.     1.5. Provisions and disclosures         The
Integumen Accounts:         1.5.1. fully provide for all liabilities whatsoever
(other than contingent or potential liabilities which are fully disclosed in the
Integumen Accounts) and fully disclose all capital, pension and other financial
commitments of Integumen as at the Integumen Accounting Date; and         1.5.2.
fully provide for all bad and doubtful debts or, where International Accounting
Standards Apply, all impairment of trade receivables, as at the Integumen
Accounting Date.

 

   

   

  

1.6. Assets and profits (or losses)       The Integumen Accounts correctly and
accurately set forth all the assets of Integumen as at the Integumen Accounting
Date and the profits (or losses) of Integumen for the financial year which ended
on the Integumen Accounting Date.     1.7. Non-recurring and unusual items      
The profits or losses and assets and liabilities of Integumen since
incorporation as shown by the Integumen Accounts have not been affected by:    
  1.7.1. the inclusion of any exceptional, unusual or non-recurring items,
events or transactions;         1.7.2. transactions entered into otherwise than
on normal commercial terms; or         1.7.3. by any other factors rendering
such profits or losses or assets and liabilities for any of such periods
unusually high or low.       1.8. Stock       The Integumen Accounts attribute a
value to stock which is the lower of cost or net realisable value as at the
Integumen Accounting Date after wholly writing off all redundant or obsolete
stock and appropriately writing down all slow moving and damaged stock.     2.
CHANGES SINCE THE ACCOUNTING DATE     2.1. Since the Integumen Accounting Date:
      2.1.1. there has been no adverse change in the financial or trading
position or prospects of Integumen including any adverse change in respect of
turnover, profits, margins of profitability, liabilities (actual or contingent)
or expenses (direct or indirect) of Integumen; and         2.1.2. there has been
no reduction in the value of the net assets of Integumen determined in
accordance with the same accounting policies as those applied in the Integumen
Accounts (on the basis that each of the assets of Integumen is valued at a
figure no greater than the value attributed to it in the Accounts or, in the
case of any assets acquired by Integumen after the Accounting Date, at a figure
no greater than cost).

 

   

   

 

3. DEBTS     3.1. No single person individually owes any Integumen Group Company
more than £20,000 at the date of this Agreement.     3.2. Not more than 10% of
the aggregate value of the trade debts (apart from bad and doubtful debts to the
extent to which they have been provided for in the Accounts) owed to any
Integumen Group Company are owed by any single person.     3.3. Integumen Group
Companies are not entitled to the benefit of any trade debts otherwise than as
the original creditor and no Integumen Group Company has factored, deferred or
discounted any trade debts owed to it or has agreed to do so.     3.4. All of
the trade debts (apart from bad and doubtful debts to the extent to which they
have been provided for in the relevant accounts of each Integumen Group Company)
will be realised by each Integumen Group Company in the normal course of
collection and in any event within three months after Completion without any
rebate, allowance or repayment having to be made to the debtor concerned, their
full value as included in the relevant accounts or books of such Integumen Group
Company, and no such debt nor any part of it has been outstanding for more than
two months from its due date for payment.     4. INTELLECTUAL PROPERTY RIGHTS
AND KNOW HOW     4.1. All Intellectual Property Rights and know how currently
used by each Integumen Group Company listed and described in Schedule 4 (save
for Intellectual Property Rights and Know How licensed to any Integumen Group
Company) are legally and beneficially owned by Integumen, or another Integumen
Group Company, free from any Encumbrance.     4.2. All Intellectual Property
Rights currently used by each Integumen Group Company listed and described on
Schedule 4 are valid, subsisting and enforceable. In respect of registered
Intellectual Property Rights currently used by each Integumen Group Company, all
renewal fees have been duly paid, all steps required for their maintenance and
protection have been taken and there are no grounds on which any person is or
will be able to seek cancellation, rectification, revocation or any other
modification of any registration.     4.3. There are, and have been, no
proceedings, actions or claims and none are pending or threatened or will arise,
impugning the title, validity or enforceability of any of the Intellectual
Property Rights currently used by any Integumen Group Company or claiming any
right or interest in the Intellectual Property Rights currently used by any
Integumen Group Company.     4.4. There is, and has been, no infringement of any
of the Intellectual Property Rights currently used by any Integumen Group
Company and none is pending or threatened.     4.5. Subject to paragraph 4.9, no
Contract or consent in respect of any of the Intellectual Property Rights
currently used by any Integumen Group Company has been entered into or given by
any Integumen Group Company in favour of any third party and no Integumen Group
Company is obliged to enter into any such Contract or grant any such consent.

 

   

   

 

4.6. The past and present activities of each Integumen Group Company (including
the processes, methods, Software, goods and services used or dealt in by it, and
the products or services manufactured or supplied by it) in relation to each
Integumen Group Company’s business:       4.6.1. subject to paragraph 4.9, are
not, and have not been, subject to the licence, consent or permission of, or
payment to, any other party;         4.6.2. do not infringe, have not infringed
and will not result in any claim in relation to, any Intellectual Property
Rights or Know-How of any third party; and         4.6.3. have not, and will
not, result in a claim in respect of Intellectual Property Rights against
Integumen including any liability to any compensation under Section 40 and
Section 41 of the Patents Act 1977.       4.7. No Integumen Group Company has
disclosed, and is obliged to disclose, any of its Know How to any third party,
other than those of its officers, employees or consultants who are bound by
obligations of confidence. Save for the employees, no third party has had access
to any of its Know How. No Integumen Group Company is restricted in its ability
to use, or to disclose any of its Know How.     4.8. There are no circumstances
which would render any current application for registration of any Integumen
Group Company’s Intellectual Property Rights unacceptable to the relevant
registry or other authority or which would prevent any such application from
proceeding to grant and registration.     4.9. Complete and accurate copies of
all licences, sub-licences and other agreements whereby any Integumen Group
Company is licensed or otherwise authorised to use the Intellectual Property
Rights, or Know How of a third party in connection with such Integumen Group
Company’s business or whereby any Integumen Group Company licenses or otherwise
authorises a third party to use any of its Intellectual Property Rights or Know
How are enclosed in Integumen’s Disclosure Letter. All of them are in full force
and effect, no notice having been given to terminate them, and the obligations
of all parties in respect of them have been fully complied with and no disputes
have arisen in respect of them.     4.10. Each Integumen Group Company has in
its possession, or in the possession of another Integumen Group Company, all
necessary drawings, descriptions, artwork, specifications, prototypes, databases
and other documents and things necessary to establish its ownership of its
Intellectual Property Rights and Know How and, to the extent that it is relevant
to establish the existence of Intellectual Property Rights, to prove that such
is original or novel or both, as the case may be.     4.11. The execution and
performance of this Agreement will not result in the termination of, or
materially affect any, Intellectual Property Rights or licences, sub-licences
and other agreements whereby any Integumen Group Company is licensed or
otherwise authorised to use the Intellectual Property Rights, or Know How of a
third party in connection with its business or whereby any Integumen Group
Company licenses or otherwise authorises a third party to use any of its
Intellectual Property Rights or Know How.

 

   

   

 

4.12. The activities involved in the conduct of the business of each Integumen
Group Company:       4.12.1. have not infringed, do not infringe and are not
likely to infringe the Intellectual Property Rights of any third party;        
4.12.2. have not constituted, do not constitute and are not likely to constitute
any breach of confidence, passing off or actionable act of unfair competition;
and         4.12.3. have not given and do not give rise to any obligation to pay
any royalty, fee, compensation or any other sum whatsoever.     5. ENVIRONMENTAL
    5.1. EHS Permits       5.1.1. Each Integumen Group Company has lawfully
obtained all EHS Permits. Each such EHS Permit is in full force and effect and
each Integumen Group Company complies and has complied at all times with and can
continue to comply in the future with all conditions of each such EHS Permit in
so far as it pertains to that Integument Group Company.         5.1.2. True and
complete copies of all EHS Permits obtained by all Integumen Group Companies
(including any variation notices applicable thereto) are included in Integumen’s
Disclosure Letter.         5.1.3. No works or costs are or will be necessary to
obtain or secure compliance with or maintain any EHS Permit, or otherwise for
each Integumen Group Company to comply with EHS Law and so far as Integumen is
aware there is not, and is not likely to be, any requirement for an EHS Permit
to be obtained after Completion.         5.1.4. No Integumen Group Company has
received any communication in any form in respect of any EHS Permit, refusing,
varying, modifying, revoking, suspending or cancelling the same or indicating an
intention or threatening so to do and there are no facts or circumstances which
may result in any EHS Permit being refused, breached, varied, modified, revoked
or suspended or which may prejudice its renewal or transfer.

 

   

   

 

5.2. Compliance with EHS Law       5.2.1. Each Integumen Group Company and its
officers, agents and employees comply and have at all times complied with EHS
Law in operating the business of each respective Integumen Group Company.      
  5.2.2. No Integumen Group Company has received any communication in any form
from any relevant authority from which it appears that it may be or is alleged
to be in breach of EHS Law, or where failure to comply with such communication
could constitute a breach of EHS Law or where compliance with such communication
could be secured by further proceedings by such relevant authority. There are no
circumstances which might give rise to such a communication being received and
no Integumen Group Company is aware of any intention on the part of any such
authority to give such communication.     5.3. Liability       5.3.1. There are
no facts or circumstances which may give rise to any actual or potential
liability (whether civil or criminal) on the part of any Integumen Group Company
or any of its officers in relation to EHS Matters as a result of its operation
of their respective business.         5.3.2. No Integumen Group Company has
received any notice or intimation of any complaint or claim from any person in
respect of EHS Matters that relates to its business.         5.3.3. No Integumen
Group Company is , and has not been, engaged in any action, litigation,
arbitration or dispute resolution proceedings or subject to any investigation
under EHS Law or otherwise in relation to EHS Matters that relate(s) to its
business and no Integumen Group Company is aware of any such matters pending or
being threatened or of any circumstances or facts likely to give rise to any
such matters.     5.4. Hazardous Substances       5.4.1. The property owned by
each Integumen Group Company (including buildings) is free from any Hazardous
Substance which could give rise (whether on the relevant site or elsewhere) to
any actual or potential liability on the part of any Integumen Group Company
under EHS Law.         5.4.2. There are no circumstances which may require
expenditure (whether by any Integumen Group Company or by any other person or
authority) in cleaning up or decontaminating or otherwise on the property owned
by any Integumen Group Company in order to comply with EHS Law or otherwise for
the protection of the Environment.

 

   

   

 

5.5. Information       5.5.1. Each Integumen Group Company has at all times
properly supplied to the competent authorities all information required by EHS
Law to be supplied, all such information given (whether under a legal obligation
or otherwise) was correct at the time the information was supplied and all
information contained on public registers relating to such matters and all
information records and data required to be maintained under EHS Law are
complete and accurate.         5.5.2. Full details of any remedial work (if any)
carried out at the property owned by each Integumen Group Company or any part of
it and of any environmental assessment, audit, review or investigation conducted
by or on behalf of any Integumen Group Company or otherwise in relation to such
property or any part of it are set out in Integumen’s Disclosure Letter.     6.
CONTRACTS       Insurance       6.1. Full particulars of each Integumen Group
Company’s insurances including any applicable application or proposal form and
any related material provided to the insurer on the placement or renewal of each
such insurance are set out in Integumen’s Disclosure Letter.         6.2. Full
particulars of all claims (whether paid or outstanding) against, and if
different all notifications to, each Integumen Group Company’s insurances which
have been made in the last 5 years are set out in Integumen’s Disclosure Letter.
        6.3. In the last 5 years no Integumen Group Company has failed:        
6.3.1. to notify to any insurer any fact, matter or other circumstance which
could and/or should have notified; or         6.3.2. to make a claim which could
and/or should have made,       in compliance with any applicable insurance
policy.     6.4. In the last 5 years no insurer has delayed, declined or
otherwise failed to settle in full any claim without the agreement of the
relevant Integumen Group Company, and full particulars of all claims whose
settlement in whole or part any Integumen Group Company agreed could be delayed,
declined or otherwise not made are set out in Integumen’s Disclosure Letter.

 

   

   

 

  Material contracts     6.5. Other than as disclosed in Integumen’s Disclosure
Letter, none of the Contracts to which any Integumen Group Company is a part to:
      6.5.1. involves agency, distributorship, franchising, marketing rights,
information sharing, manufacturing rights, consultancy, servicing, maintenance,
inspection or testing;         6.5.2. involves hire purchase, conditional sale,
credit sale, leasing, hiring or similar arrangements;         6.5.3. is
incapable of complete performance in accordance with its terms within six months
after the date on which it was entered into;         6.5.4. cannot readily be
fulfilled or performed by the relevant Integumen Group Company;         6.5.5.
is one that the relevant Integumen Group Company believes may result in a loss
to such company;         6.5.6. involves or is likely to involve the receipt or
payment of a price above or below the prevailing market price ruling at the date
of this Agreement or any other obligation, restriction, expenditure or receipt
of an unusual, onerous or exceptional nature;         6.5.7. is for the supply
of goods by or to Integumen on a sale or return basis or on a consignment stock
basis;         6.5.8. is for the supply of goods or services by or to Integumen
on terms under which retrospective or future discounts, price reductions or
other financial incentives are given;         6.5.9. is for the supply of goods
or services by or to any Integumen Group Company which is not on the current
standard terms and conditions on which such Integumen Group Company normally
contracts to buy or supply goods or services, copies of which are included in
Integumen’s Disclosure Letter;         6.5.10. involves the forward purchase or
sale of any currency, commodity, precious metal or other asset or any option to
do the same;         6.5.11. involves delegation of any power under a power of
attorney or authorisation of any person (as agent or otherwise) to bind or
commit the relevant Integumen Group Company to any obligation;         6.5.12.
restricts the freedom of the relevant Integumen Group Company to carry on its
business in any part of the world or to use or exploit any of its assets, in
each case in such manner as it may think fit;

 

   

   

 

  6.5.13. involves conditions, warranties, indemnities or representations given
in connection with a sale of shares or an undertaking or fixed assets;        
6.5.14. is a guarantee, indemnity, surety or form of comfort in respect of the
obligations of a third party, under which any liability or contingent liability
is outstanding;         6.5.15. includes any term which is not, or may not be,
binding on the relevant Integumen Group Company or any other party in
consequence of the Unfair Terms in Consumer Contracts Regulations 1999;        
6.5.16. is not on arm’s length terms or is in any way otherwise than in the
ordinary and proper course of Integumen’s business; or         6.5.17. relates
the provision of finance, goods, services or other facilities to or by the
relevant Integumen Group Company in any way relating to its business.      
Other business matters     6.6. During the 12 months ending on the date of this
Agreement there has been no substantial change in the basis or terms on which
any person is prepared to do business with any Integumen Group Company in
relation to its business (apart from normal price changes), and no substantial
customer or supplier of any Integumen Group Company in relation to its business
(providing 5% or more of the business’s supplies or turnover in any accounting
period) has ceased or substantially reduced its business with such Integumen
Group Company, and no indication has been received by any Integumen Group
Company that there will or may be any such change, cessation or reduction.    
6.7. During the 12 months ending on the date of this Agreement no code of
practice and no notice affecting prices has been issued by any government
department, association or similar body which relates to the business of any
Integumen Group Company.     6.8. There are no special circumstances which might
lend to a restriction or hindrance of supply of the services now supplied by any
Integumen Group Company.     7. COMPLIANCE, DISPUTES       General legal
compliance     7.1. Each Integumen Group Company has obtained all necessary
licences, consents, permits and authorities (public and private) to enable it to
carry on its business effectively in the places and in the manner in which its
business is now carried on. All such licences, consents, permits and authorities
(copies of which are included in Integumen’s Disclosure Letter) are valid and
subsisting and have been complied with in all respects and there is no reason
why any of them should be suspended, cancelled or revoked.

 

   

   

 

7.2. All legislation and all orders, provisions, directions and conditions
relating to each Integumen Group Company have been duly complied with in all
respects save as Disclosed in Integumen’s Disclosure Letter.     7.3. So far as
any Integumen Group Company is aware, there is no pending legislation, statutory
instrument, directive, regulation or standard (including any British or European
Union standard) which is likely to affect the manner in which it conducts its
business or the nature or specification of its products or supplies.     7.4.
None of the officers, agents or employees of each Integumen Group Company
(during the course of his duties in relation to the business of the relevant
Integumen Group Company) has committed or omitted to do any act or thing in
contravention of any law, order, regulation or the like in the United Kingdom or
elsewhere.     7.5. There is not pending, or in existence, any investigation or
enquiry by, or on behalf of, any governmental or other body in respect of the
affairs of the business of any Integumen Group Company.     7.6. The assets of
each Integumen Group Company do not include any “criminal property” as defined
by section 340 (3) of the Proceeds of Crime Act 2002 (but disregarding paragraph
(b) of that definition), save as Disclosed in Integumen’s Disclosure Letter
expressly by reference to this paragraph 7.6.       Fair trading     7.7. No
agreement, transaction, practice or arrangement carried on or proposed to be
carried on in connection with the business of any Integumen Group Company (or by
any person for whose acts or defaults any Integumen Group Company may be
contractually or vicariously liable for), whether unilaterally or with others,
or to which it (or any such person) is or proposes to become a party, and no
state of affairs applicable to the Integumen Group Company (or any such person)
in relation to its business:       7.7.1. is or ought to have been registered in
accordance with the provisions of the Restrictive Trade Practices Acts 1976 and
1977 or is or has been the subject of any enquiry, investigation or proceeding
under the Restrictive Trade Practices Acts 1976 and 1977 or the Resale Prices
Act 1976;         7.7.2. is or has been the subject of an enquiry,
investigation, reference or report under the Enterprise Act 2002, the
Competition Act 1998 or any other legislation relating to monopolies or mergers
or markets including the Fair Trade Act 1973;         7.7.3. infringes or falls
within the scope of the offence created by section 188 of the Enterprise Act
2002;

 

   

   

 

  7.7.4. infringes or falls within the scope of Chapter I of the Competition Act
1998, or constitutes an abuse of dominant position contrary to Chapter II of
such Act or is or has been the subject of any enquiry, request for information,
investigation or proceedings in respect of either of these Chapters;        
7.7.5. infringes or falls within the scope of Article 101 of the EC Treaty, or
constitutes an abuse of dominant position contrary to Article 102 of the EC
Treaty, or infringes or falls within the scope of any regulation or other
enactment made under Article 103 of the EC Treaty, or is or has been the subject
of any enquiry, request for information, investigation or proceedings in respect
of any of those Articles;         7.7.6. infringes or falls within the scope of
any other competition, anti-restrictive trade practice, anti-trust or consumer
protection law or legislation applicable in the United Kingdom or elsewhere and
not specifically mentioned in this paragraph or is or has been subject to any
investigation, request for information, notice or other communication by any
court, governmental or regulatory authority; or         7.7.7. contravenes the
provisions of the Trade Descriptions Acts 1968 and 1972,       and there are no
circumstances indicating that any such enquiry, investigation, proceeding,
reference or report relating to any such matter is likely to be made.     7.8.
No Integumen Group Company has made or threatened to make any complaint against
any other person to any relevant authority under any law or legislation referred
to in paragraph 7.7.     7.9. No Integumen Group Company given any assurance or
undertaking to the Restrictive Practices Court, the Secretary of State for Trade
and Industry, the Competition and Markets Authority, the Commission or General
Court or Court of Justice of the European Union, or any other court, person or
body, and Integumen is not subject to any act, decision, regulation, order or
other instrument (statutory or otherwise) made by any of them relating to any
matter referred to in paragraph 7.7.     7.10. No Integumen Group Company is in
default or in contravention of any article, act, decision, regulation, order or
other instrument or of any assurance or undertaking relating to any matter
referred to in paragraph 7.7.     8. LITIGATION     8.1. No Integumen Group
Company, nor any person for whose acts or defaults any Integumen Group Company
may be contractually or vicariously liable, is involved (whether as claimant,
defendant or otherwise) in any civil, criminal, tribunal, arbitration,
administrative or other proceedings.

 

   

   

 

8.2. No civil, criminal, tribunal, arbitration, administrative or other
proceedings are pending or threatened by or against or concern and there are no
facts or circumstances likely to result in any such.     8.3. There is no
outstanding or unsatisfied judgment, decree, order, award or decision of a
court, tribunal, arbitrator or governmental agency against any Integumen Group
Company and No Integumen Group Company is a party to any undertaking or
assurance given to a court, tribunal or any other person in connection with the
determination or settlement of any claim or proceedings.     9. ANTI-CORRUPTION
    9.1. Each Integumen Group Company has in place adequate procedures designed
to prevent its agents, employees, consultants and any other person who performs
services for or on its behalf, from undertaking any conduct which might lead to
it being in breach of Section 7 of the Bribery Act 2010.     9.2. None of the
employees or agents or anyone who performs or has performed services for or on
behalf of has done or omitted to do any act or thing which constitutes or may
constitute an offence under Anti-Bribery Laws.     10. DEFAULT     10.1. No
Integumen Group Company has manufactured, sold or supplied any product or
service which did not or does not comply fully with all applicable laws,
regulations, standards (including any British or European Union standards) and
customers’ specifications or any representation or contractual term expressly or
impliedly made by it or which is, was or will become defective or unsafe.    
10.2. No Integumen Group Company is in breach of any Contract to which it is a
party, and no other party to any such Contract is in breach of it. No Integumen
Group Company is aware of any grounds for the termination, rescission, avoidance
or repudiation of any Contract by it or any other party to any such Contract.  
  11. INSOLVENCY     11.1. No meeting has been convened at which a resolution
will be proposed, no petition has been presented, no order has been made and no
resolution has been passed for the winding-up of any Integumen Group Company or
for the appointment of any provisional liquidator. No Integumen Group Company
has called any formal or informal meeting of all or any of its creditors.    
11.2. No administrative receiver, receiver or receiver and manager has been
appointed over the whole or any part of the property, assets or undertaking of
any Integumen Group Company.     11.3. No administrator has been appointed in
respect of any Integumen Group Company and no steps or actions have been taken
in connection with the appointment of an administrator in respect of any
Integumen Group Company.

 

   

   

 

11.4. No voluntary arrangement has been proposed or approved under Part I
Insolvency Act 1986 and no compromise or arrangement has been proposed, agreed
to or sanctioned under Sections 895 to Section 901 of the Companies Act in
respect of any Integumen Group Company.     11.5. No distress, execution or
other process has been levied on or applied for in relation to any Integumen
Group Company.     11.6. No Integumen Group Company has stopped or suspended the
payment of its debts or received a written demand pursuant to Section 123(1)(a)
Insolvency Act 1986 and No Integumen Group Company is insolvent or unable to pay
its debts within the meaning of Section 123 Insolvency Act 1986.     11.7. No
disqualification order has at any time been made pursuant to the provisions of
the Company Directors Disqualification Act 1986 or proceedings threatened
against any former or current officer of any Integumen Group Company.     11.8.
No Integumen Group Company Integumen or any of its directors has consulted a
person qualified to act as an insolvency practitioner under Part XIII of the
Insolvency Act 1986 or with a view to minimising the potential loss to
Integumen’s creditors or otherwise in relation to any financial difficulty of
such Integumen Group Company.     11.9. No Integumen Group Company has been a
party to any transaction at an undervalue as defined in Section 238 of the
Insolvency Act 1986 nor has it given nor received any preference as defined in
section 239 of the Insolvency Act 1986, in either case within the period of two
years ending on the date of this Agreement.     11.10. There are no facts in
existence which are likely to lead to any of the events or circumstances
referred to in this paragraph 11.     12. EFFECTS OF THE AGREEMENT     12.1. The
execution of this Agreement and the observance and performance of its provisions
will not and is not likely to:       12.1.1. result in a breach of any Contract,
law, regulation, order, judgment, injunction, undertaking, decree or similar
imposition to or by which Integumen is party or bound, or entitle any person to
terminate or avoid any Contract to which any Integumen Group Company is a party,
or have any material effect on any such Contract;         12.1.2. result in the
loss or impairment of or any default under any licence, authorisation or consent
required by any Integumen Group Company; or         12.1.3. result in the
creation, imposition, crystallisation or enforcement of any Encumbrance
whatsoever on any of the assets of any Integumen Group Company.

 

   

   

 

12.2. There is no Contract to which any Integumen Group Company is a party which
depends on the continuation of the connection (whether as shareholder or officer
of any Integumen Group Company or otherwise) of any person with such Integumen
Group Company.     13. TAX MATTERS     13.1. All federal, state and other tax
returns and reports of each Integumen Group Company required by law to be filed
have been duly filed, and all federal, state and other taxes, assessments, fees
and other governmental charges upon each Integumen Group Company with respect to
its properties, assets, incomes, franchises or business which are due and
payable have been paid or a reasonable reserve for such payment established on
Integumen’s balance sheet except as disclosed in Integumen’s Disclosure Letter.
    14. SHARE CAPITAL     14.1. 2 Ordinary Shares of £1.00 each have been issued
in Integumen and are outstanding prior to completion of the transaction
contemplated by this Agreement and prior to completion of the Related
Transactions.     14.2. There are no options, warrants, calls, rights,
commitments or agreements of any character, written or oral, to which the
Integumen is a party or by which it is obligated to issue, deliver, sell,
repurchase or redeem, or cause to be issued, delivered, sold, repurchased or
redeemed, any shares of the capital stock of the Integumen or obligating the
Integumen to grant, extend, accelerate the vesting of, change the price of,
otherwise amend or enter into any such option, warrant, call, commitment or
agreement. Integumen has no outstanding authorized stock appreciation, phantom
stock, profit participation, or other similar rights or plans.     14.3. All of
the currently issued and outstanding shares of capital stock of Integumen has
been offered, issued and sold by Integumen in compliance with all applicable
securities laws.     15. ISSUANCE OF THE CONSIDERATION SHARES     15.1. The
Consideration Shares are duly authorised and, when issued and paid for in
accordance with this Agreement, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Encumbrances.

 

   

   

 

SCHEDULE 10

 

Liability Limitations

 

PART 1

 

Limitations on the Seller’s liability

 

1. Maximum Liability     1.1. Except where a Seller Warranty Claim arises as a
result of fraud, the aggregate liability of the Seller, shall be as follows:    
  1.1.1. subject to paragraphs 1.1.2 and 1.2 of this Part 1 of Schedule 10, in
respect of all Seller Warranty Claims (other than an Indemnity Claim or a Seller
Warranty Claim under the Fundamental Warranties) (“Seller Capped Claims”) under
this Agreement, the Sellers’ aggregate liability will not exceed the Warranty
Cap; and         1.1.2. the liability of the Seller shall be unlimited in
relation to any Indemnity Claims and/or a Seller Warranty Claims under the
Fundamental Warranties and/or any Seller Warranty Claims under this Agreement
where such claims arise as a result of fraud, wilful misconduct or wilful
concealment attributable to the Seller or any of the Covenantors.       1.2. For
the avoidance of doubt, where the Purchaser makes a Seller Warranty Claim in
respect of a Breach relating to a Seller Warranty the maximum liability which
Seller shall have to the Purchaser in respect of such Seller Warranty Claim
shall be the decrease in value of the Business Assets taken as a whole.     2.
Liability for Individual Claims     2.1. The Seller will not be liable for a
Seller Capped Claim unless:       2.1.1. the Seller’s liability in respect of
such Seller Capped Claim exceeds £10,000; and         2.1.2. the amount of the
Seller’s liability for and in respect of such Seller Capped Claims (together
with any connected Seller Capped Claims), when aggregated with the Seller’s
liability under all Seller Agreed Claims that are not excluded under this Part 1
of Schedule 10 exceeds £50,000, in which event the Purchaser shall be entitled
to recover the full amount including, for the avoidance of doubt, those below
£10,000 and not just the excess of Seller Warranty Claims over £50,000; and    
    2.1.3. there has been a material adverse effect on the business, operations,
results of operations, financial condition, all assets (including intangible
assets) of the Business, taken as a whole, or liabilities of the Business, taken
as a whole, or on Purchaser’s ability to own, use or operate the Business
Assets, taken as a whole, or the Business in substantially the same manner as
the Seller’s Group owned, used or operated the Business Assets and the Business
on the date hereof.

 

   

   

 

3. Limitations in Time     3.1. The Seller will not be liable for any Claim
(other than a Tax Warranty Claim) unless notice of it is given in writing
(specifying in reasonable detail (to the extent such information is available at
the time of the Claim) the matter which gives rise to the Seller Warranty Claim,
the nature of the Seller Warranty Claim and the amount claimed in respect of
such Seller Warranty Claim) by the Purchaser to the Seller no later than 12
months from the Transfer Date or the date on which they are given, whichever
date is later, subject to paragraph 10 below.     3.2. Where in relation to a
Seller Warranty Claim which had been notified in accordance with paragraph 3.1
of Part 1 of this Schedule 10, proceedings are not instituted (that is to say
properly issued and validly served) within 12 months of the notice in question
(unless previously satisfied, settled or withdrawn), the Seller shall cease to
be liable therefore but subject to extension of time to deal with a situation
where paragraph 10 applies in relation to a contingent liability.     4. Set off
of Consideration Shares       Any liability of the Seller to the Purchaser
pursuant to a Seller Warranty Claim may, at the sole discretion of the
Purchaser, be satisfied in whole or part by the transfer to the Purchaser (or
its nominee) of all of, or an agreed number of, the Consideration Shares then
held or beneficially owned by the Seller, in which case the maximum aggregate
liability of the Seller to the Purchaser pursuant to said Seller Warranty Claim
shall be reduced by a sum equal to the value of the Consideration Shares to be
transferred by the Seller to the Purchaser as at the date of transfer of such
Consideration Shares. To that end, the Seller hereby undertakes to the Purchaser
that, following receipt of a written notice from the Purchaser requesting the
Seller to transfer all, or some, of the Consideration Shares then held by the
Seller, he will take all necessary actions, including executing any document
which the Purchaser may reasonably deem necessary, in order to transfer such
Consideration Shares to the Purchaser in accordance with this paragraph 4.    
5. Other limitations     5.1. The Seller will not be liable for any Seller
Warranty Claim that relates to matters Disclosed in the Seller’s Disclosure
Letter.     5.2. The Seller will not be liable for a Seller Warranty Claim or
(save as indicated) an Indemnity Claim, or be liable for the increase in a
Seller Warranty Claim or an Indemnity Claim or as the case might be to the
extent that the Seller Warranty Claim or an Indemnity Claim would not have
arisen but for some act, omission, transaction or arrangement carried out by the
Purchaser (at any time) other than (i) any action contemplated under the
Agreement or (ii) any other related document to be entered into at Completion
(iii) any legally binding commitment, agreement or arrangement entered into
prior to Completion or (iv) any written request made by the Purchaser or (v) to
comply with any rule, law, regulation or published administrative practice of
any Tax Authority.

 

   

   

 

6. Fraudulent Claims       Nothing in this Schedule applies to limit liability
that arises or is delayed, wholly or partly, as a result of fraud wilful
misconduct or wilful concealment by the Seller or the Covenantors.     7.
Mitigation       Nothing in this Schedule shall or shall be deemed to in any way
diminish, restrict or limit the Purchaser’s and Integumen’s common law
obligations to mitigate its loss or damage or both in relation to any Seller
Warranty Claim.     8. Recovery of same loss     8.1. The Purchaser is not
entitled to recover damages or otherwise obtain payment, reimbursement or
restitution more than once in respect of the same loss or liability and in
particular but without prejudice to the generality of the foregoing shall not be
entitled to recover more than once in respect of the same subject matter under
the Seller Warranties and/or an Indemnity Claim but the Purchaser may issue
proceedings at different times and different sets of proceedings against the
Seller without such constituting recovery more than once in respect of the same
subject matter.     8.2. In the event that the Purchaser has issued multiple
proceedings in respect of the same subject matter, where one of those
proceedings has been settled or adjudicated upon such that it is to be treated
as a Seller Agreed Claim, it shall serve as an absolute ban on recovery for the
Purchaser on all other proceedings issued by the Purchaser as aforesaid against
the Seller but shall not prejudice and/or prevent recovery on all other
proceedings issued by the Purchaser against the Seller.     9. Recovery from
third parties       If the Seller actually pays the Purchaser a sum to settle or
discharge a Seller Warranty Claim and/or an Indemnity Claim and the Purchaser
subsequently recovers from any third party (including any Tax Authority) a sum
which is referable to such Seller Warranty Claim and/or Indemnity Claim then the
Purchaser will on receipt of the relevant sum repay the Seller as soon as
reasonably practicable the amount recovered from the third party less any
reasonable costs and expenses incurred in recovering the same provided that the
payments made to the Seller in accordance with this paragraph 9 do not exceed
the payments received by the Purchaser in respect of such Seller Warranty Claim
and/or Indemnity Claim.     10. Contingent Liabilities       Without prejudice
to paragraph 3 of this Part 1 of Schedule 10 if any potential Seller Warranty
Claim and/or an Indemnity Claim arises as a result of a contingent or
unquantifiable liability, the Seller will not be obliged to pay any sum in
respect of the potential Seller Warranty Claim and/or Indemnity Claim until the
liability either ceases to be contingent or becomes quantifiable.

 

   

   

 

PART 2

 

Limitations on Integumen liability

 

1. Maximum Liability     1.1. Subject to paragraph 1.2 of this Part 2 of
Schedule 10, except where an Integumen Warranty Claim arises as a result of
fraud, the aggregate liability of the Purchaser, shall be as follows:      
1.1.1.  subject to paragraphs 1.1.2 and 1.2 of this Part 1 of Schedule 10, in
respect of all Integumen Warranty Claims (other than an Indemnity Claim or an
Integumen Warranty Claim under the Fundamental Warranties) (“Integumen Capped
Claims”) under this Agreement, the Integumens’ aggregate liability will not
exceed the value of the Consideration Shares issued pursuant to this Agreement;
and         1.1.2.  the liability of Integumen shall be unlimited in relation to
any Indemnity Claims and/or an Integumen Warranty Claims under the Fundamental
Warranties and/or any Integumen Warranty Claims under this Agreement where such
claims arise as a result of fraud, wilful misconduct or wilful concealment
attributable to the Purchaser.       1.2. For the avoidance of doubt, where the
Seller makes an Integumen Warranty Claim in respect of a Breach relating to an
Integumen Group Company, other than Integumen itself, the maximum liability
which Integumen shall have to the Seller in respect of such Integumen Warranty
Claim shall be the decrease in value of the Consideration Shares then held by
the Seller.     2. Liability for Individual Claims     2.1. The Integumen will
not be liable for a Integumen Capped Claim unless:       2.1.1. Integumen’s
liability in respect of such Integumen Capped Claim exceeds £10,000; and        
2.1.2. the amount of Integumen’s liability for and in respect of such Integumen
Capped Claims (together with any connected Integumen Capped Claims), when
aggregated with Integumen’s liability under all Integumen Agreed Claims that are
not excluded under this Part 2 of Schedule 10 exceeds £50,000, in which event
the Purchaser shall be entitled to recover the full amount including, for the
avoidance of doubt, those below £10,000 and not just the excess of Integumen
Warranty Claims over £50,000; and         2.1.3. there has been a material
adverse effect on the business, operations, results of operations, financial
condition, all assets (including intangible assets) of the business of the
Integumen Group, taken as a whole, or liabilities of the business of the
Integumen Group, taken as a whole, or on Integumen’s ability to own, use or
operate the business assets of the Integumen group, taken as a whole, or the
business of the Integumen Group in substantially the same manner as the
Integumen Group owned, used or operated the business assets and the business on
the date hereof.

 

   

   

 

3. Limitations in Time     3.1. The Purchaser will not be liable for any Claim
(other than a Tax Warranty Claim) unless notice of it is given in writing
(specifying in reasonable detail (to the extent such information is available at
the time of the Integumen Warranty Claim) the matter which gives rise to the
Integumen Warranty Claim, the nature of the Integumen Warranty Claim and the
amount claimed in respect of such Integumen Warranty Claim) by the Seller to the
Purchaser no later than 12 months from the Transfer Date subject to paragraph 9
below.     3.2. Where in relation to an Integumen Warranty Claim, which had been
notified in accordance with paragraph 3.1 of Part 2 of this Schedule 10,
proceedings are not instituted (that is to say properly issued and validly
served) within 12 months of the notice in question (unless previously satisfied,
settled or withdrawn), the Purchaser shall cease to be liable therefore but
subject to extension of time to deal with a situation where paragraph 9 applies
in relation to a contingent liability.     4. Other limitations     4.1. The
Purchaser will not be liable for any Integumen Warranty Claim that relates to
matters Disclosed in Integumen’s Disclosure Letter.     4.2. The Purchaser will
not be liable for an Integumen Warranty Claim, or be liable for the increase in
an Integumen Warranty Claim or as the case might be to the extent that the
Integumen Warranty Claim or an Indemnity Claim would not have arisen but for
some act, omission, transaction or arrangement carried out by the Seller (at any
time) other than (i) any action contemplated under the Agreement or (ii) any
other related document to be entered into at Completion (iii) any legally
binding commitment, agreement or arrangement entered into prior to Completion or
(iv) any written request made by the Purchaser or (v) to comply with any rule,
law, regulation or published administrative practice of any Tax Authority.    
5. Fraudulent Claims       Nothing in this Schedule applies to limit liability
that arises or is delayed, wholly or partly, as a result of fraud, wilful
misconduct or wilful concealment by the Purchaser.     6. Mitigation      
Nothing in this Schedule shall or shall be deemed to in any way diminish,
restrict or limit the Seller’s common law obligations to mitigate its loss or
damage or both in relation to any Integumen Warranty Claim.

 

   

   

 

7. Recovery of same loss     7.1. The Seller is not entitled to recover damages
or otherwise obtain payment, reimbursement or restitution more than once in
respect of the same loss or liability and in particular but without prejudice to
the generality of the foregoing shall not be entitled to recover more than once
in respect of the same subject matter under the Integumen Warranties but the
Seller may issue proceedings at different times and different sets of
proceedings against the Purchaser without such constituting recovery more than
once in respect of the same subject matter.     7.2. In the event that the
Seller has issued multiple proceedings in respect of the same subject matter,
where one of those proceedings has been settled or adjudicated upon such that it
is to be treated as a Integumen Agreed Claim, it shall serve as an absolute ban
on recovery for the Seller on all other proceedings issued by the Seller as
aforesaid against the Purchaser but shall not prejudice and/or prevent recovery
on all other proceedings issued by the Seller against the Purchaser.     8.
Recovery from third parties       If the Purchaser actually pays the Seller a
sum to settle or discharge an Integumen Warranty Claim and the Seller
subsequently recovers from any third party (including any Tax Authority) a sum
which is referable to such Integumen Warranty Claim then the Seller will on
receipt of the relevant sum repay the Purchaser as soon as reasonably
practicable the amount recovered from the third party less any reasonable costs
and expenses incurred in recovering the same provided that the payments made to
the Purchaser in accordance with this paragraph 8 do not exceed the payments
received by the Seller in respect of such Integumen Warranty Claim.     9.
Contingent Liabilities       Without prejudice to paragraph 3 of this Part 2 of
Schedule 10 if any potential Integumen Warranty Claim arises as a result of a
contingent or unquantifiable liability, the Purchaser will not be obliged to pay
any sum in respect of the potential Integumen Warranty Claim and/or Indemnity
Claim until the liability either ceases to be contingent or becomes
quantifiable.

 

   

   

 

SCHEDULE 11

 

Deed of Adherence

 

THIS DEED is made on [●]

 

BETWEEN:

 

1. [NAME OF RELATED PARTY] [of / whose registered office is at] [address]
(hereinafter called the “New Shareholder”, which expression shall include such
person’s successors and permitted assigns);     2. ENHANCE SKIN PRODUCTS INC., a
corporation incorporated in the State of Nevada, with Company Registration
Number NV20061008677, having its registered office at 50 West Liberty Street,
Suite 880, Reno, NV 89501, United States of America (the “Seller”);     3.
INTEGUMEN INC., a corporation incorporated in the State of Delaware, with
Company Registration Number 6108396, having its registered office at Corporation
Trust Centre, 1209 Orange Street, Wilmington, New Castle County, Deleware 19801,
United States of America (the “Purchaser”, which is a wholly owned subsidiary of
Integumen);     4. INTEGUMEN LIMITED a limited liability company incorporated in
England and Wales, with Company Registration Number 10205396, having its
registered address Sand Hutton Applied Innovation Campus, Sand Hutton, York,
North Yorkshire, YO41 1LZ, England (the “Integumen”);     5. DONALD NICHOLSON of
25 Weststand Apartments, Highbury Stadium Square, London N5 1FG; and     6. DR
SAMUEL S. ASCULAI, of 53 McCaul Street, TH 13, Toronto, Ontario, M5T 2W9,      
(together the “Parties” and each individually a “Party”).

 

  RECITALS:  

 

A. The parties other than the New Shareholder are parties to an asset purchase
agreement dated September [ ] 2016 pursuant to which they have agreed various
matters pertaining to the transfer of assets from the Seller to the Purchaser
(the “Agreement”).     B. Pursuant to the provisions of the Agreement the Seller
is intended to receive shares in Integumen, [currently registered in the name of
the Seller] and such shares are subject to the lock up provisions contained in
Clause 5.11, to Clause 5.18 of the Agreement (the “Consideration Shares”).    
C. The Seller proposes to transfer certain of the Consideration Shares (the
“Shares”) to the New Shareholder on or prior to the Lock-up Long Stop Date and,
in accordance with the Agreement, this Deed is required to be executed in
connection with the transfer of the Shares.

 

   

   

 

NOW THIS DEED WITNESSETH as follows:

 

1. Subject to the transfer of the Shares being executed and delivered by the
Seller in favour of the New Shareholder, the New Shareholder covenants with each
of the other Parties to observe and perform and be bound by provisions relating
to Related Parties set out in Clause 5.11 to Clause 5.18 of the Agreement
pertaining to the lock-up of the Shares (save to the extent that any such terms
and conditions have been fully performed prior to the date hereof or are
incapable of applying to the New Shareholder) to the intent and effect that the
New Shareholder shall with effect from the date on which the New Shareholder is
registered as a shareholder of Integumen be deemed to be a Party (as defined
therein) to the Agreement with the benefit of, but subject to, all the terms and
conditions thereof (save as aforesaid).     2. This Deed shall be read together
with the Agreement which shall accordingly be construed as one instrument.    
3. This Deed shall be governed by and construed in accordance with the laws of
England and Wales.     4. This Deed may be entered into in any number of
counterparts and by the Parties to it on separate counterparts, each of which
when so executed and delivered shall be an original but all the counterparts
shall together constitute one and the same instrument.

 

IN WITNESS whereof the Parties have entered into this Deed on the date specified
above.

 

   

   

 

Signed and delivered as a DEED by

ENHANCE SKIN PRODUCTS INC.

acting by one director 

      in the presence of:     DIRECTOR         Witness Signature          
Witness Name:           Witness Address  

 

SIGNED and DELIVERED as a DEED

by DONALD NICHOLSON

      in the presence of:     DONALD NICHOLSON         Witness Signature        
  Witness Name:           Witness Address      

 

SIGNED and DELIVERED as a DEED

by DR SAMUEL S. ASCULAI

      in the presence of:     DR SAMUEL S. ASCULAI         Witness Signature    
      Witness Name:           Witness Address  

 

 

   

   

 

Signed and delivered as a DEED by

INTEGUMEN LIMITED

      acting by one director       in the presence of:     DIRECTOR         
Witness Signature           Witness Name:           Witness Address  

 

Signed and delivered as a DEED by

INTEGUMEN INC.

      acting by one director       in the presence of:      DIRECTOR        
Witness Signature           Witness Name:           Witness Address  

 

   

   

 

 

 

 

 

 

 

